Exhibit 10.2
image01.jpg [image01.jpg]
TERM LOAN CREDIT AGREEMENT
Dated as of April 21, 2020
among
EVERI PAYMENTS INC.,
as the Borrower,
EVERI Holdings Inc.,
as the Parent,
JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent,
and
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME
image11.jpg [image11.jpg]
JEFFERIES FINANCE LLC,
as Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms
1.02 Other Interpretive Provisions
1.03 Accounting Terms
1.04 Rounding
1.05 Times of Day
1.06 Limited Condition Transactions
1.07 Cashless Rolls
1.08 Divisions
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Term Loans
2.02 Borrowings, Conversions and Continuations of Loans
2.03 [Reserved]
2.04 [Reserved]
2.05 Prepayments
2.06 Termination of Commitments
2.07 Repayment of Loans
2.08 Interest
2.09 Fees
2.10 Computation of Interest and Fees
2.11 Evidence of Debt
2.12 Payments Generally; Administrative Agent’s Clawback
2.13 Sharing of Payments by Lenders
2.14 [Reserved]
2.15 [Reserved]
2.16 Defaulting Lenders
2.17 Extension Offers
2.18 Refinancing Facilities
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes
3.02 Illegality
3.03 Inability to Determine Rates
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
3.05 Compensation for Losses
3.06 Mitigation Obligations; Replacement of Lenders
-2-










--------------------------------------------------------------------------------



3.07 Survival
ARTICLE IV.
CONDITIONS PRECEDENT
4.01 Conditions to Closing and Effectiveness
4.02 Conditions to all Borrowings
ARTICLE V.
[RESERVED]
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PARENT
6.01 Existence, Qualification and Power; Compliance with Laws
6.02 Authorization; No Contravention
6.03 Governmental Authorization; Other Consents
6.04 Binding Effect
6.05 Financial Statements; No Material Adverse Effect
6.06 Litigation
6.07 No Default
6.08 Ownership of Property; Liens
6.09 Environmental Compliance
6.10 Insurance
6.11 Taxes
6.12 ERISA Compliance
6.13 Subsidiaries; Equity Interests
6.14 Margin Regulations; Investment Company Act
6.15 Disclosure
6.16 Intellectual Property; Licenses, Etc.
6.17 Collateral Documents
6.18 Solvency
6.19 Patriot Act and OFAC
6.20 FCPA
6.21 Anti-Corruption Laws
6.22 Subordination of Subordinated Indebtedness
6.23 Labor Matters
6.24 Use of Proceeds
ARTICLE VII.
AFFIRMATIVE COVENANTS
7.01 Financial Statements
7.02 Certificates; Other Information
7.03 Notices
7.04 Preservation of Existence, Etc.
-3-










--------------------------------------------------------------------------------



7.05 Maintenance of Properties
7.06 Maintenance of Insurance
7.07 Compliance with Laws
7.08 Books and Records
7.09 Inspection Rights
7.10 Use of Proceeds
7.11 Environmental Covenant
7.12 Accuracy of Information
7.13 Additional Guarantors and Collateral
7.14 Post-Closing Covenants
7.15 Payment of Taxes
7.16 Further Assurances
7.17 Anti-Corruption Laws
7.18 Anti-Terrorism Laws
7.19 ERISA Reports
7.20 Maintenance of Ratings
7.21 Lender Calls
7.22 Designation of Subsidiaries
7.23 Beneficial Ownership Regulation
ARTICLE VIII.
NEGATIVE COVENANTS
8.01 Liens
8.02 Investments
8.03 Indebtedness
8.04 Fundamental Changes
8.05 Dispositions
8.06 Restricted Payments
8.07 Change in Nature of Business
8.08 Transactions with Affiliates
8.09 Negative Pledges and Other Contractual Restrictions
8.10 Amendment of Material Documents
8.11 Financial Covenant
8.12 Accounting Changes
8.13 Permitted Activities
8.14 Prohibition on Division
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default
9.02 Remedies Upon Event of Default
9.03 Application of Funds
9.04 Reinstatement
ARTICLE X.
-4-










--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
10.01 Appointment and Authority
10.02 Rights as a Lender
10.03 Exculpatory Provisions
10.04 Reliance by Administrative Agent
10.05 Delegation of Duties
10.06 Resignation of Administrative Agent
10.07 Non-Reliance on Administrative Agent and Other Lenders
10.08 No Other Duties, Etc.
10.09 Administrative Agent May File Proofs of Claim
10.10 Collateral and Guaranty Matters
ARTICLE XI.
MISCELLANEOUS
11.01 Amendments, Etc.
11.02 Notices; Effectiveness; Electronic Communication
11.03 No Waiver; Cumulative Remedies; Enforcement
11.04 Expenses; Indemnity; Damage Waiver
11.05 Payments Set Aside
11.06 Successors and Assigns
11.07 Treatment of Certain Information; Confidentiality
11.08 Right of Setoff
11.09 Interest Rate Limitation
11.10 Counterparts; Integration; Effectiveness
11.11 Survival of Representations and Warranties
11.12 Severability
11.13 Replacement of Lenders
11.14 Governing Law; Jurisdiction; Etc.
11.15 Waiver of Jury Trial
11.16 No Advisory or Fiduciary Responsibility
11.17 Electronic Execution of Assignments and Certain Other Documents
11.18 USA PATRIOT Act
11.19 Designation as Senior Debt
11.20 ENTIRE AGREEMENT
11.21 Gaming Authority Cooperation
11.22 Intercreditor Agreements
11.23 Acknowledgement and Consent to Bail-In of Affected Financial Institutions
11.24 Acknowledgment Regarding Any Supported QFCs
SCHEDULES
2.01 Commitments and Applicable Percentages
6.06 Litigation
6.13 Subsidiaries and Other Equity Investments
6.16 Intellectual Property Matters
7.14 Post-Closing Covenants
8.01 Existing Liens
-5-










--------------------------------------------------------------------------------



8.02 Identified Investments
8.03 Existing Indebtedness
8.08 Transactions with Affiliates
11.02 Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A Loan Notice
B Form of Term Note
C Compliance Certificate
D Assignment and Assumption
E Guaranty
F Perfection Certificate
G-1 U.S. Tax Compliance Certificate
G-2 U.S. Tax Compliance Certificate
G-3 U.S. Tax Compliance Certificate
G-4 U.S. Tax Compliance Certificate
H Solvency Certificate
I Security Agreement
J Loan Offer Provisions
K First Lien Intercreditor Agreement




-6-










--------------------------------------------------------------------------------




TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of April 21,
2020, among EVERI PAYMENTS INC., a Delaware corporation (the “Borrower”), EVERI
HOLDINGS INC., a Delaware corporation (the “Parent”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and JEFFERIES FINANCE LLC, as Administrative Agent and Collateral Agent.
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Term Loans to be used: (a) for working capital and other general
corporate purposes of the Borrower and its Restricted Subsidiaries (as further
set forth herein) and (b) to pay fees and expenses in connection with this
Agreement.
The Lenders are willing to extend such credit to the Borrower on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Ratio Debt” means any senior secured or junior secured or unsecured
Indebtedness by any Loan Party (other than the Parent) after the Closing Date
through an incurrence of term loans or through a public offering or private
offering of debt securities, provided that, (a) such Indebtedness may be secured
by a first priority Lien on the Collateral that is pari passu with the Lien
securing the Obligations or may be secured by a Lien ranking junior to the Lien
on the Collateral securing the Obligations or may be unsecured; (b) such
Additional Ratio Debt is not secured by any collateral other than the Collateral
securing the Obligations; (c) such Additional Ratio Debt does not mature on or
prior to the Latest Maturity Date of, or have a shorter weighted average life to
maturity than, any Loans hereunder; (d) the covenants, events of default,
guarantees, collateral and other terms of such Additional Ratio Debt (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Parent and its Restricted Subsidiaries than those set forth
in this Agreement (it being understood to the extent that any financial
maintenance covenant is added for the benefit of any Additional Ratio Debt, no
consent shall be required from the Administrative Agent or any Lender to the
extent that such financial maintenance covenant is also added for the benefit of
the Lenders hereunder); (e) a certificate of a Responsible Officer of the
issuing Loan Party delivered to the Administrative Agent at least five Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Additional Ratio Debt, together with a
reasonably detailed description of the material terms and conditions of such
Additional Ratio Debt or drafts of the documentation relating thereto, stating
that the issuing Loan Party has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirements; (f) no Loan Party
or any Subsidiary of a Loan Party (other than the Borrower or a Guarantor) is a
guarantor or borrower under such Additional Ratio Debt; and (g) if such
Additional Ratio Debt is secured by Collateral, a Representative of the holders
of such Additional Ratio Debt shall have become party to or otherwise subject to
the provisions of an applicable Intercreditor Agreement. Notes issued by any
Loan Party in exchange for any Indebtedness issued in connection with the
issuance of Additional Ratio Debt in accordance with the terms of a registration
rights agreement entered into in connection with the incurrence of such
Additional Ratio Debt shall also be considered Additional Ratio Debt.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, the greater of (a)(i) an interest rate per annum equal to
the Eurodollar Rate for such Eurodollar Rate Loan in effect for such Interest
Period divided by (ii) 1 minus the Statutory Reserves (if any) for such
Eurodollar Rate Loan for such Interest Period and (b) 1.00% per annum.



--------------------------------------------------------------------------------



“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this Agreement and the other Loan Documents, Jefferies LLC and its Affiliates
shall be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.
“Agency Fee Letter” means the agency fee letter, dated April 21, 2020, between
the Borrower and the Administrative Agent, as amended, modified, supplemented or
restated from time to time.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Anti-Terrorism Laws” has the meaning specified in Section 6.19(a).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Total
Credit Exposures represented by such Lender’s Total Credit Exposure at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, with respect to the Term Facility, (a) 10.50% in the
case of Eurodollar Rate Loans and (b) 9.50% in the case of Base Rate Loans.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the
-8-










--------------------------------------------------------------------------------



remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2019, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Parent and its Subsidiaries,
including the notes thereto.
“Available Amount” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis, equal to, without duplication:
(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus
(b) the amount of cash and Cash Equivalents received by the Parent from any sale
or issuance of, or any capital contribution in respect of, Qualified Equity
Interests of the Parent (which amounts have been contributed to the Borrower as
cash common equity) after May 9, 2017 (other than any amounts received from any
Subsidiary of the Parent), so long as such amounts have not been applied
pursuant to Section 8.06(c) of the Existing Credit Agreement in respect of
periods prior to the Closing Date or Section 8.06(c) of this Agreement, plus
(c) the aggregate amount of all Net Cash Proceeds received by the Parent or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in, or cash amounts of any returns, profits,
distributions and similar amounts received on, any Investment made pursuant to
Section 8.02(k)(ii) of the Existing Credit Agreement in respect of periods prior
to the Closing Date or Section 8.02(k)(ii) of this Agreement, up to the amount
of the original Investment, during the period from the Business Day immediately
after the Closing Date and prior to such time, plus
(d) the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Parent or any Restricted Subsidiary issued after
May 9, 2017 (other than Indebtedness or such Disqualified Equity Interests
issued to the Parent or any Subsidiary), which has been converted into or
exchanged for Qualified Equity Interests of the Parent after May 9, 2017, plus
(e) an amount equal to the sum of (i) the amount of any Investments by the
Borrower or any Restricted Subsidiary made pursuant to Section 8.02(k)(ii) of
the Existing Credit Agreement in respect of periods prior to the Closing Date or
Section 8.02(k)(ii) of this Agreement in any Unrestricted Subsidiary that has
been re-designated as a Restricted Subsidiary or has been merged, consolidated
or amalgamated with or into, or is liquidated, wound up or dissolved into, the
Borrower or any Restricted Subsidiary and (ii) without duplication of preceding
sub-clause (i), the fair market value (as reasonably determined by the Borrower
in good faith as of the date of transfer, conveyance or distribution, as
applicable) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed (in an amount not to exceed
the original amount of the Investment in such Unrestricted Subsidiary) to the
Borrower or any Restricted Subsidiary, in each case, after May 9, 2017, plus
(f) the sum of (x) $637,255 and (y) the amount of any Declined Proceeds, minus
(g) any amount of the Available Amount used to make Investments pursuant to
Section 8.02(k)(ii) of the Existing Credit Agreement in respect of periods prior
to the Closing Date or Section 8.02(k)(ii) of this Agreement after the Closing
Date and prior to such time, minus
(h) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 8.06(e)(iv)(A) of the Existing Credit Agreement in respect of periods
prior to the Closing Date or pursuant to Section 8.06(e)(iv)(A) of this
Agreement after the Closing Date and prior to such time.
-9-










--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Case” has the meaning specified in Section 9.02.
“Bankruptcy Code” means the United States Bankruptcy Code.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, and
(c) the Adjusted Eurodollar Rate for an Interest Period of one month on such day
(or if such day is not a Business Day, the immediately preceding Business Day),
plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors.
“Bona Fide Debt Fund Affiliate” means any Person that is (a) engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit in the ordinary course of business and (b) managed,
sponsored or advised by any Person controlling, controlled by or under common
control with a Designated Disqualified Lender, but only to the extent that no
personnel involved with the investment in such Designated Disqualified Lender
(i) makes (or has the right to make or participate with others in making)
investment decisions on behalf of such Person or (ii) has access to any
information (other than information that is publicly available) relating to the
Parent or its Subsidiaries or any entity that forms a part of any of their
respective businesses (including any of their respective Subsidiaries).
“Borrower” has the meaning specified in the recitals hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing of Term Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
applicable Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the State of New York and the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Calculation Period” means, with respect to any Permitted Acquisition, any
Disposition or any other event expressly required to be calculated on a Pro
Forma Basis pursuant to the terms of this Agreement, the Test Period
-10-










--------------------------------------------------------------------------------



most recently ended on or prior to the date of such Permitted Acquisition,
Disposition or other event for which financial statements have been delivered to
the Lenders pursuant to Section 7.01(a) or (b), as applicable; provided that,
with respect to any event required to be calculated on a Pro Forma Basis that
occurs prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 7.01(b) for the fiscal quarter
ended nearest to March 31, 2020, the “Calculation Period” shall be the period of
four consecutive fiscal quarters of the Parent ended December 31, 2019 (taken as
one accounting period).
“Cash Equivalents” means, as to any Person, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than one year from the date of acquisition
by such Person, (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause (c)
above, (e) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least P1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, (f) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (a) through (e) above, and (g) in the case of any
Foreign Subsidiary only, direct obligations of the sovereign nation (or any
agency thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof).
“CFC” means a Person that is a “controlled foreign corporation” under Section
957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means (a) the Parent shall at any time cease to own directly
100% of the Equity Interests of the Borrower or Everi Games Holding Inc., or (b)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) is or shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35% or
more on a fully diluted basis of the economic or voting interests in the
Parent’s capital stock.
“Class” means (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, original issue
discount or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)); provided that
such Commitments or Loans may be designated in writing by the Borrower and
Lenders holding such Commitments or Loans as a separate Class from other
Commitments or Loans that have the same terms and conditions and (b) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class.
-11-










--------------------------------------------------------------------------------



“Closing Date” means the date on which this Agreement shall have been executed
by all parties hereto and the conditions in Sections 4.01 and 4.02 have been
satisfied.
“Closing Fee” has the meaning specified in Section 2.09(a).
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the Pledged Properties, the Property described
in the Security Agreement, any additional Property pledged to the Collateral
Agent pursuant to Section 7.13 and any other Property of the Loan Parties
subject (or purported to be subject) to a Lien in favor of the Collateral Agent
under any Collateral Document.
“Collateral Agent” means Jefferies Finance LLC, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
“Collateral Documents” means the Security Agreement, the Deeds of Trust, the
Intellectual Property Security Agreements and each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Section 7.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to make Term Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name in the column labeled
“Commitment” on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period without giving effect to (x) any extraordinary, unusual or
non-recurring gains or losses and (y) any non-cash items (including any
cancellation of indebtedness income) increasing Consolidated Net Income, and
adjusted by (i) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (A) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount, banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees) and all interest
expense arising pursuant to the Vault Cash Agreement) of the Parent and its
Restricted Subsidiaries determined on a consolidated basis for such period, (B)
provision for taxes based on income and foreign withholding taxes for the Parent
and its Restricted Subsidiaries determined on a consolidated basis for such
period, (C) all depreciation and amortization expense of the Parent and its
Restricted Subsidiaries, including amortization of Development Agreement expense
determined on a consolidated basis for such period, (D) the amount of all fees
and expenses incurred in connection with the Transaction and any acquisitions,
mergers, consolidations, investments, debt issuances, amendments or
modifications to debt agreements, refinancings, equity issuances or dispositions
(whether or not consummated) during such period (in each case, other than in the
ordinary course of business), (E) the amount of all other non-cash charges
(including without limitation non-cash stock compensation expense) of the Parent
and its Restricted Subsidiaries determined on a consolidated basis for such
period, (F) the amount of any restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions, mergers,
consolidations or dispositions after the Closing Date, costs related to the
closure and/or consolidation of facilities, severance costs, retention charges,
systems establishment costs and excess pension charges, excluding, for the
avoidance of doubt,
-12-










--------------------------------------------------------------------------------



development costs in connection with unreleased products, (G) the amount of any
costs, charges, accruals, reserves or expenses attributable to the undertaking
and/or implementation of cost savings initiatives, operating expense reductions,
operating improvements and other synergies and similar initiatives, during such
period, and (H) the amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies projected by the Borrower
in good faith to be reasonably anticipated to be realizable or for which a plan
for realization shall have been established within 18 months of the date thereof
(which will be added to Consolidated Adjusted EBITDA as so projected until fully
realized and calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
all or substantially all steps have been taken for realizing such cost savings
and such cost savings are reasonably identifiable and factually supportable (in
the good faith determination of the Borrower), and (ii) subtracting therefrom
(to the extent not otherwise deducted in determining Consolidated Net Income for
such period) the amount of all cash payments or cash charges made (or incurred)
by the Parent or any of its Restricted Subsidiaries for such period on account
of any non-cash charges added back to Consolidated Adjusted EBITDA pursuant to
preceding sub-clause (i)(E) in a previous period. For the avoidance of doubt, it
is understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated Adjusted EBITDA as provided above shall be limited (or denied) in a
fashion consistent with the proviso to the definition of “Consolidated Net
Income” contained herein. Notwithstanding the foregoing, the aggregate amount of
addbacks made pursuant to subclauses (F) and (H) above and subclause (iii) of
the definition of “Pro Forma Basis” in any four fiscal quarter period shall not
exceed 20% of Consolidated Adjusted EBITDA (after giving effect to such
addbacks) for such four fiscal quarter period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Restricted Subsidiaries on a consolidated basis (exclusive of
any Indebtedness of the Parent’s Restricted Subsidiaries to the Parent or
another Restricted Subsidiary or any Indebtedness of the Parent to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money, (b) the outstanding
principal amount of all Indebtedness outstanding under bonds, notes, debentures,
indentures, loan agreements and similar obligations, (c) the aggregate amount of
all capital lease obligations, (d) all unreimbursed drawings in respect of
letters of credit (and similar facilities), and (e) all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a), (b), (c) and
(d) above of Persons other than the Parent or any Restricted Subsidiary.
Notwithstanding the foregoing, Consolidated Funded Indebtedness shall not
include any Defeased Indebtedness. The amount of Consolidated Funded
Indebtedness shall be deemed to be zero with respect to any letter of credit,
unless and until a drawing is made with respect thereto. “Consolidated Funded
Indebtedness” shall exclude the Consolidated Funded Indebtedness of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.
“Consolidated Gross Revenue” means, for any period of the Parent, the aggregate
revenue of the Parent and its Restricted Subsidiaries calculated on a
consolidated basis for such period, excluding the consolidated revenue of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Restricted Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with GAAP,
provided that (a) the following items shall be excluded in computing
Consolidated Net Income (without duplication): (i) the net income (or loss) of
any Person in which a Person or Persons other than the Parent and its
Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity Interests
to the extent of such Equity Interests held by Persons other than the Parent and
its Wholly-Owned Restricted Subsidiaries in such Person, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or all or substantially all of the property or assets of such Person
are acquired by the Parent or a Restricted Subsidiary, (iii) the net income of
any Restricted Subsidiary (other than the Borrower or a Guarantor) to the extent
that the declaration or payment of cash dividends or similar cash distributions
by such Restricted Subsidiary of such net income is not at the time permitted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, (iv) gains and losses from the sale of assets other than in the
-13-










--------------------------------------------------------------------------------



ordinary course of business, (v) to the extent covered by insurance and actually
reimbursed, or, so long as the Parent has made a good faith determination that
it or a Restricted Subsidiary expects to receive reimbursement within 365 days
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), the amount of any fee, cost, expense or reserve with
respect to liability or casualty events or business interruption, and (vi) to
the extent actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance,
fees, costs, expenses or reserves incurred to the extent covered by
indemnification provisions in any agreement in connection with any sale of
Equity Interests, acquisitions, Investments or dispositions, or incurrences,
repayments, refinancings, amendments or modifications of Indebtedness, and (b)
there shall be included in computing Consolidated Net Income (to the extent not
otherwise included therein) proceeds of business interruption in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace.
“Consolidated Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a)(i) Consolidated Funded Indebtedness that is secured by a Lien
on any asset of the Parent or any Restricted Subsidiary as of the last day of
any such Test Period minus (ii) the aggregate amount of cash and Cash
Equivalents of the Parent and its Restricted Subsidiaries as of the last day of
any such Test Period (other than the proceeds of Additional Ratio Debt or
Incremental Facilities (as defined in the Existing Credit Agreement (as in
effect on the date hereof)) to be drawn or incurred at such time) that is not
Restricted in an amount not to exceed $50,000,000 in the aggregate to (b)
Consolidated Adjusted EBITDA for such Test Period. Notwithstanding the
foregoing, for the purposes of calculating the Consolidated Secured Leverage
Ratio in determining actual (as opposed to pro forma) compliance with the
Financial Covenant for the Test Periods ending March 31, 2021, June 30, 2021 and
September 30, 2021: (i) Consolidated Adjusted EBITDA for the Test Period ending
March 31, 2021, shall be deemed to be an amount equal to Consolidated Adjusted
EBITDA for the fiscal quarter ending March 31, 2021, multiplied by 4, (ii)
Consolidated Adjusted EBITDA for the Test Period ending June 30, 2021, shall be
deemed to be an amount equal to Consolidated Adjusted EBITDA for the two
consecutive fiscal quarters ending June 30, 2021, multiplied by 2, and (iii)
Consolidated Adjusted EBITDA for the Test Period ending September 30, 2021,
shall be deemed to be an amount equal to Consolidated Adjusted EBITDA for the
three consecutive fiscal quarters ending September 30, 2021, multiplied by 4/3.
“Consolidated Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a)(i) Consolidated Funded Indebtedness as of the last day of any such
Test Period minus (ii) the aggregate amount of cash and Cash Equivalents of the
Parent and its Restricted Subsidiaries as of the last day of any such Test
Period (other than the proceeds of Additional Ratio Debt or Incremental
Facilities (as defined in the Existing Credit Agreement (as in effect on the
date hereof)) to be drawn or incurred at such time) that is not Restricted in an
amount not to exceed $50,000,000 in the aggregate to (b) Consolidated Adjusted
EBITDA for such Test Period.
“Contract Consideration” has the meaning specified in the definition of Excess
Cash Flow.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Liabilities” has the meaning specified in Section 11.23.
“Covered Party” has the meaning specified in Section 11.24.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount,
determined on a cumulative basis, equal to the remainder of (A) the aggregate
cumulative sum of Excess Cash Flow Not Otherwise Applied from July 1, 2017 for
each fiscal year (but not less than zero with respect to any fiscal year) ending
after May 9, 2017 (determined as if this Agreement was in effect since May 9,
2017) and prior to such date minus (B) (i)
-14-










--------------------------------------------------------------------------------



the aggregate principal amount of prepayments or purchases of loans under the
Existing Credit Agreement for which a dollar-for-dollar credit was applied
against any annual Excess Cash Flow payment pursuant to Section 2.05(f)(B) of
the Existing Credit Agreement in respect of periods prior to the Closing Date
and (ii) the aggregate principal amount of prepayments or purchases of Term
Loans and Other Applicable Indebtedness for which a dollar-for-dollar credit is
applied against any annual Excess Cash Flow payment pursuant to Section
2.05(f)(B) of this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Declined Proceeds” has the meaning specified in Section 2.05(j).
“Deed of Trust” means each deed of trust, deed to secure debt or mortgage (fee),
security agreement, assignment of leases and rents (if required by applicable
law) and financing statement executed and delivered pursuant to Section 7.13, as
the same shall be amended, supplemented, restated or otherwise modified from
time to time.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means a rate equal to 2.00% per annum over the per annum interest
rate or per annum fees otherwise applicable, and when used with respect to
Obligations of a Class with respect to which no interest rate or per annum fees
are specified, means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans of such Class plus (c) 2.00%.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, unless subsequently cured or unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is a result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured, (c) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (d) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law after the Closing
Date, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a substantial portion of its assets or a
custodian appointed for it after the Closing Date, (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Defeased Indebtedness” means Indebtedness (a) that has been defeased or
satisfied and discharged in accordance with the terms of the indenture or other
agreement under which it was issued, (b) that has been called for redemption and
for which funds sufficient to redeem such Indebtedness have been set aside by
the Borrower or a Restricted Subsidiary, (c) for which amounts are set aside in
trust or are held by a representative of the holders of
-15-










--------------------------------------------------------------------------------



such Indebtedness or any third party escrow agent pending satisfaction or waiver
of the conditions for the release of such funds, or (d) that has otherwise been
defeased or satisfied and discharged to the satisfaction of the Administrative
Agent.
“Designated Disqualified Lender” means a Person described in clause (a) of the
definition of Disqualified Lender.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 8.05(i) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer
delivered to the Administrative Agent, setting forth the basis of such valuation
(which amount will be reduced by the Fair Market Value of the portion of the
non-cash consideration converted to cash or Cash Equivalents within thirty days
following the consummation of the applicable Disposition).
“Development Agreements” means direct or indirect Investments made (a) by way of
placement fees paid for rights to place gaming units at gaming facilities or (b)
in the development, construction, remodel or expansion of gaming facilities, in
either case including, but not limited to. Native American tribal gaming
facilities, which Investments may consist of notes receivable or credit
extensions made to existing or prospective customers by a Loan Party or Loan
Parties, in the case of joint development agreements.
“Disposition” or “Dispose” means (a) the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or (b) the Equity Issuances of any Restricted Subsidiary.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition: (a) matures or is mandatorily redeemable (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests),
whether pursuant to a sinking fund obligation or otherwise, (b) is convertible
or exchangeable, either mandatorily or at the option of the holder thereof, for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), (c) is redeemable (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity Interests)
or is required to be repurchased by such Person or any of its Affiliates, in
whole or in part, at the option of the holder thereof or (d) provides for the
contractually scheduled payments of dividends in cash, in each case, on or prior
to the date ninety-one days after the Latest Maturity Date; provided, however,
that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change in control” or similar event shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after the Latest Maturity Date and (ii) if an Equity Interest in
any Person is issued pursuant to any plan for the benefit of employees of the
Parent (or any direct or indirect parent thereof) or any of its Subsidiaries or
by any such plan to such employees, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by the Parent (or any direct or indirect parent company thereof) or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or as a result of such employee’s termination, death or
disability.
“Disqualified Lender” means (a) competitors of the Parent and its Subsidiaries
that have been specified to the Administrative Agent by the Parent in writing
prior to the Closing Date, as such competitor list may be supplemented from time
to time by written notice from the Parent or the Borrower to the Administrative
Agent, (b) any of the known Affiliates clearly identifiable by name of entities
described in preceding clause (a), other than a
-16-










--------------------------------------------------------------------------------



Bona Fide Debt Fund Affiliate, and (c) subject to customary documentation, to
the extent required under applicable Gaming Laws, a Person who is not registered
or licensed with, approved, qualified or found suitable by a Gaming Authority,
or has been disapproved, denied a license, qualification or approval or found
unsuitable by a Gaming Authority (whichever may be required under applicable
Gaming Laws).
“Division” has the meaning specified in Section 1.08.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Parent that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.
“ECF Prepayment Amount” has the meaning set forth in Section 2.05(g).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Engagement Letter” means the Engagement Letter, dated March 27, 2020, among the
Borrower, Jefferies Finance LLC and Jefferies LLC, as amended, modified,
supplemented or restated from time to time.
“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, human health or safety or the release of any materials into the
environment, including those related to Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member
-17-










--------------------------------------------------------------------------------



or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.
“Equity Issuance” means (a) any issuance or sale by the Parent or any of its
Restricted Subsidiaries after the date hereof of (i) any of its Equity
Interests, (ii) any warrants or options exercisable in respect of its Equity
Interests (other than any warrants, options or restricted stock issued
(constituting Qualified Equity Interests) to directors, officers, employees or
consultants of the Parent or any of its Restricted Subsidiaries pursuant to
benefit plans established in the ordinary course of business and any Qualified
Equity Interests of the Parent issued upon the exercise of such warrants or
options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest, other than convertible
debt) in the Parent or any of its Subsidiaries or (b) the receipt by the Parent
or any of its Subsidiaries after the date hereof of any capital contribution
(whether or not evidenced by any equity security issued by the recipient of such
contribution); provided that Equity Issuance shall not include (v) any such
issuance or sale by any Subsidiary of the Parent to the Parent or any Subsidiary
of the Parent, (w) any capital contribution by the Parent or any Subsidiary of
the Parent to any Subsidiary of the Parent, (x) any such issuance under any
employee benefit plan, (y) any such issuance of Equity Interests of Parent as
consideration for any acquisition permitted under Section 8.04(e), or (z)(i) any
issuance of mandatorily redeemable preferred Equity Interests or (ii) Equity
Interests that are convertible into or exchangeable for Indebtedness.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by Parent or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization (within
the meaning of Title IV of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), (d) a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code,
(e) the filing of a notice of intent to terminate a Plan (or the treatment of a
Plan amendment as a termination) under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan, (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan, (g) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan, (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Parent or any ERISA Affiliate, or (i) the imposition
of a Lien under Section 412 or 430(k) of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of the
Parent or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate per annum equal to the London Interbank Offered Rate
or a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further, that to
-18-










--------------------------------------------------------------------------------



the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any fiscal year of the Parent, an amount (if
positive) equal to:
(a) the sum (without duplication) of:
(i) Consolidated Adjusted EBITDA for such fiscal year; plus
(ii) the aggregate amount of any extraordinary, unusual or non-recurring cash
gains for such fiscal year; minus
(b) the sum (without duplication) of:
(i) subject to clause (b)(vi) below, the aggregate amount of capital
expenditures for such fiscal year to the extent paid in cash by the Parent or
any of its Restricted Subsidiaries and not financed from the proceeds of
long-term Indebtedness (other than revolving Indebtedness); plus
(ii) the aggregate consideration actually paid in cash by the Parent or any of
its Restricted Subsidiaries during such fiscal year with respect to Investments
permitted under Sections 8.02(k)(i) and (l) of the Existing Credit Agreement in
respect of periods prior to the Closing Date or Sections 8.02(k)(i) and (l) of
this Agreement (and not financed with long-term Indebtedness (other than
revolving Indebtedness)); plus
(iii) the aggregate amount of Restricted Payments pursuant to Sections 8.06(d),
(e)(iv)(A), (g) and (j) of the Existing Credit Agreement in respect of periods
prior to the Closing Date or Sections 8.06(d), (e)(iv)(A), (g) and (j) of this
Agreement (in each case, to the extent made to a Person other than the Parent or
a Restricted Subsidiary) made in cash by the Parent during such fiscal year
except, in each case, to the extent financed with long term Indebtedness (other
than revolving Indebtedness); plus
(iv) any required up-front cash payments by the Parent or any of its Restricted
Subsidiaries in respect of interest rate Swap Contracts during such fiscal year
to the extent not financed with the proceeds of long-term Indebtedness (other
than revolving Indebtedness) and not deducted in arriving at such Consolidated
Adjusted EBITDA for such fiscal year; plus
(v) the aggregate amount of all principal payments and purchases of Indebtedness
of the Parent and its Restricted Subsidiaries made during such fiscal year
(including (A) scheduled principal payments with respect to the Term Loans
pursuant to Section 2.07(c), (B) scheduled principal payments with respect to
the Existing Term Loans, and (C) the principal component of payments in respect
of capital leases, but excluding (1) (x) all other repayments or prepayments of
Loans, (y) all other repayments or prepayments of Existing Term Loans and (z)
all non-scheduled repayments or prepayments of Other Applicable Indebtedness,
(2) all repayments of any revolving credit facility arrangements (except to the
extent there is an equivalent permanent reduction in commitments thereunder that
is not being made in connection with a refinancing or replacement thereof)) and
(3) in each case, any such payments and purchases to the extent financed with
the proceeds of long-term Indebtedness (other than revolving Indebtedness));
plus
(vi) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Parent, the aggregate consideration
required to be paid in cash by the Borrower or its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into during
such fiscal year relating to capital expenditures or acquisitions permitted by
Section 8.02(h) to be consummated or made during
-19-










--------------------------------------------------------------------------------



the period of four consecutive fiscal quarters of the Parent following the end
of such fiscal year (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)); provided that, to the extent
the aggregate amount actually utilized in cash to finance such capital
expenditures or acquisitions during such subsequent period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such subsequent period of four consecutive fiscal quarters; plus
(vii) the aggregate consolidated interest expense actually paid in cash by the
Parent or any of its Restricted Subsidiaries during such fiscal year (inclusive
of any such interest expense actually paid in cash pursuant to the Vault Cash
Agreement during such fiscal year); plus
(viii) the aggregate amount added back in the calculation of Consolidated
Adjusted EBITDA pursuant to clause (i)(F) of the definition thereof for such
fiscal year to the extent paid in cash; plus
(ix) the aggregate amount added in the calculation of Consolidated Adjusted
EBITDA pursuant to clauses (i)(G) (in the case of such clause (i)(G), only to
the extent paid in cash; provided that if such amount has been accrued in such
fiscal year and is paid in the succeeding fiscal year, then Excess Cash Flow
shall be reduced pursuant to this clause (ix) in such succeeding fiscal year by
the amount of such cash payment) and (i)(H) of the definition thereof in such
fiscal year; plus
(x) income taxes and foreign withholding taxes actually paid in cash by the
Parent and its Restricted Subsidiaries during such fiscal year; plus
(xi) the aggregate amount of any extraordinary, unusual or non-recurring cash
losses during such fiscal year.
“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.
“Excluded Subsidiary” means any Subsidiary (a) that is not a Wholly-Owned
Subsidiary, (b) that is a CFC or a Subsidiary of a CFC, (c) that is a U.S.
Subsidiary that has no material assets other than the equity of one or more
direct or indirect non-U.S. Subsidiaries that are CFCs, (d) that has been
designated as an Unrestricted Subsidiary, (e) that is an Immaterial Subsidiary,
(f) that is not permitted by law, regulation or contract existing on the Closing
Date or on the date any such Subsidiary is acquired (so long as, in respect of
any such contractual prohibition, such prohibition is not incurred in
contemplation of such acquisition) to provide a Guarantee, or would require
governmental (including from a Gaming Authority or any other regulatory
authority) consent, approval, license or authorization to provide a Guarantee
(unless such consent, approval, license or authorization has been received), (g)
that is a special purpose entity, (h) that is a captive insurance company, or
(i) that is a not-for-profit Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
-20-










--------------------------------------------------------------------------------



“Executive Order” has the meaning specified in Section 6.19(a).
“Existing Agent” means Jefferies Finance LLC, in its capacity as administrative
agent and collateral agent under the Existing Credit Agreement and the other
Existing Loan Documents, together with any of its successors and/or assigns in
such capacities.
“Existing Credit Agreement” means the Credit Agreement, dated as of May 9, 2017
(as amended by the First Amendment, dated as of November 13, 2017, the Second
Amendment, dated as of May 17, 2018, the Third Amendment, dated as of December
12, 2019, the Fourth Amendment, dated as of April 21, 2020, and as may be
further amended, supplemented or otherwise modified from time to time), among
the Parent, the Borrower, the lenders party thereto and the Existing Agent.
“Existing Credit Facility Indebtedness” means Indebtedness under the Existing
Credit Agreement and the other Existing Loan Documents.
“Existing Loan Documents” means “Loan Documents” under and as defined in the
Existing Credit Agreement.
“Existing Revolving Credit Commitments” means “Revolving Credit Commitments”
under and as defined in the Existing Credit Agreement.
“Existing Revolving Credit Loans” means “Revolving Credit Loans” under and as
defined in the Existing Credit Agreement.
“Existing Term Loans” means the term loans under the Existing Credit Agreement.
“Extended Term Loan” has the meaning specified in Section 2.17(a).
“Extending Lender” has the meaning specified in Section 2.17(a).
“Extension” has the meaning specified in Section 2.17(a).
“Extension Assumption Agreement” means an Assumption Agreement among the
Borrower and one or more Extending Lenders entered into pursuant to Section 2.17
and acknowledged by the Administrative Agent.
“Extraordinary Loss” means any loss, destruction or damage to Property of the
Parent or any of its Restricted Subsidiaries or condemnation, seizure or taking,
by exercise of the power of eminent domain or otherwise, of any such Property,
or confiscation or requisition of use of any such Property.
“Facility” means a given Class of Loans or Commitments, as the context may
require.
“Fair Market Value” means with respect to any Property, the price which could be
negotiated in an arm’s-length free market transaction, between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction. Fair Market Value will be determined, except as
otherwise provided: (a) if such Property has a Fair Market Value of $15,000,000
or less, by any Responsible Officer, or (b) if such Property has a Fair Market
Value in excess of $15,000,000, by a majority of the Board of Directors of the
Parent and evidenced by a resolution of such Board of Directors, dated within 30
days of the relevant transaction (or the date of the written agreement with
respect to such transaction) delivered to the Administrative Agent.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and
-21-










--------------------------------------------------------------------------------



any current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upwards, if necessary, to a whole
multiple of 1/100 of 1%) of the quotations for the day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Financial Covenant” means the covenant set forth in Section 8.11.
“First Lien Intercreditor Agreement” means an intercreditor agreement in
substantially the form of Exhibit K, dated as of the Closing Date, among the
Administrative Agent, the Existing Agent and each additional representative
party thereto from time to time, as amended, modified or supplemented from time
to time in accordance with the terms thereof.
“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012, each as now or hereafter in
effect or any successor statute thereto.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gaming Authority” means the Mississippi Gaming Commission, the Nevada Gaming
Control Board, the Nevada Gaming Commission, and any other agency (including,
without limitation, any agency established by a federally-recognized Indian
tribe to regulate gaming on such tribe’s reservation), authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever which
has, or may at any time after the Closing Date have, regulatory control or
jurisdiction over the manufacture, sale, distribution or operation of gaming
equipment, the design, operation or distribution of internet gaming services or
products, the ownership or operation of any current or contemplated casinos, or
any other gaming activities and operations or any other gaming activities of
Parent or any of its Subsidiaries, or any successor to such authority.
-22-










--------------------------------------------------------------------------------



“Gaming Laws” means all laws, including any rules, regulations, judgments,
injunctions, orders, decrees or other restrictions of any Gaming Authority,
applicable to the gaming industry or Indian Tribes or the manufacture, sale,
lease, distribution or operation of gaming devices or equipment, the design,
operation or distribution of internet gaming services or products, online gaming
products and services, the ownership or operation of current or contemplated
casinos or any other gaming activities and operations to which the Parent or any
of its Subsidiaries is, or may at any time after the date of this Agreement be,
subject.
“Gaming License” means any license, permit, finding of suitability, approval,
registration, franchise or other authorization from any Gaming Authority
required on the date of this Agreement or at any time thereafter to own, lease,
operate or otherwise conduct the gaming business of the Parent and its
Subsidiaries, including all licenses granted under Gaming Laws and applicable
Law.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, each Person from time to time party to the
Guaranty.
“Guaranty” has the meaning specified in Section 4.01(a)(vi).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Parent (other than the Borrower or Everi Games Holding Inc.)
(a) whose consolidated total assets as of the last day of the most recently
ended Test Period did not exceed 2.5% of the consolidated total assets of the
Parent and its Restricted Subsidiaries as of such date or (b) whose consolidated
gross revenues for such Test Period did not exceed 2.5% of the consolidated
gross revenues of the Parent and its Restricted Subsidiaries for such period;
provided, however, (i) a Restricted Subsidiary of the Parent that no longer
meets the foregoing requirements of this definition or is otherwise required to
become a Loan Party pursuant to Section 7.13 shall no longer constitute an
Immaterial Subsidiary for purposes of this Agreement and (ii) notwithstanding
the foregoing, the Parent or the Borrower may elect to cause an Immaterial
Subsidiary that is a Wholly-Owned Subsidiary (and not a Foreign Subsidiary) to
become a Loan Party pursuant to Section 7.13, in which case such Immaterial
Subsidiary shall, upon satisfaction of the provisions of such Section, no longer
constitute an Immaterial Subsidiary. Notwithstanding the foregoing, (A) the
consolidated total assets of all Immaterial Subsidiaries shall not exceed 5.0%
of the consolidated total assets of
-23-










--------------------------------------------------------------------------------



the Parent and its Restricted Subsidiaries, and (B) the consolidated gross
revenues of all Immaterial Subsidiaries shall not exceed 5.0% of the
consolidated gross revenues of Parent and its Restricted Subsidiaries.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness,
(b) all direct or contingent obligations of such Person arising under letters of
credit unpaid at draw, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments,
(c) net obligations of such Person under any Swap Contract in respect of
interest rate hedging,
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business),
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse,
(f) capital leases of such Person; and
(g) all Disqualified Equity Interests of such Person.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Indebtedness shall not include any Defeased Indebtedness.
Notwithstanding the foregoing, Indebtedness shall not include obligations
arising solely out of the conversion of “vault cash” supplied pursuant to the
Vault Cash Agreement (as amended, modified, supplemented or replaced from time
to time to the extent permitted hereunder) for normal operating requirements of
the ATMs into obligations of the Borrower by operation of the Vault Cash
Agreement so long as the proceeds of such obligations are used solely in the
ATMs, as provided in the Vault Cash Agreement and for no other purpose.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Indian Tribe” means any United States Native American Indian tribe, band,
nation or other organized group or community recognized by the Secretary of the
Interior of the United States as being eligible for special status as Indians
and recognized as possessing powers of self-government.
“Information” has the meaning specified in Section 11.07.
“Insolvency or Liquidation Proceeding” means: (a) any case commenced by or
against any Loan Party under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of any Loan Party, any receivership or assignment for the benefit of
creditors
-24-










--------------------------------------------------------------------------------



relating to any Loan Party or any similar case or proceeding relative to any
Loan Party and its creditors, as such, in each case whether or not voluntary,
(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency, or (c) any
other proceeding of any type or nature in which substantially all claims of
creditors of any Loan Party are determined and any payment or distribution is or
may be made on account of such claims.
“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(vi)(E).
“Intercreditor Agreement” means, individually and collectively, (a) in the case
of Indebtedness that is secured by a first priority Lien on the Collateral that
is pari passu with the Lien securing the Obligations, the First Lien
Intercreditor Agreement, and (b) in the case of Indebtedness that is secured by
a Lien on the Collateral ranking junior to the Lien on the Collateral securing
the Obligations, a junior lien intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent.
“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Adjusted EBITDA for the Test Period then most recently ended to (b)
the sum of (i) consolidated interest expense (as defined in GAAP) (inclusive of
any such interest expense with respect to the Vault Cash Agreement included in
the calculation of Consolidated Adjusted EBITDA) net of interest income for such
Test Period plus (ii) interest costs associated with derivative instruments not
otherwise included in interest expense, but excluding any non-cash change in
value of derivative instruments and non-cash derivative instruments fair value
adjustments, in each case, of the Parent and its Restricted Subsidiaries for
such Test Period. Gains and losses arising out of the termination of derivative
instruments shall not constitute interest expense or interest costs.
Consolidated interest expense shall exclude the interest expense and any such
interest costs of each Unrestricted Subsidiary and all Subsidiaries of
Unrestricted Subsidiaries.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date (provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates), and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders required to fund such Loan; provided that: (i) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar Rate
Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (ii) any Interest
Period pertaining to a Eurodollar Rate Loan that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
-25-










--------------------------------------------------------------------------------



“IRS” means the United States Internal Revenue Service.
“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, in each
case, as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LCT Election” has the meaning specified in Section 1.06.
“LCT Test Date” has the meaning specified in Section 1.06.
“Lead Arranger” means Jefferies Finance LLC (acting through any of its
affiliates or branches that it deems appropriate), in its capacity as sole lead
arranger and book manager.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease or capital lease
having substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” means (a) any Permitted Acquisition whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing and/or (b) any redemption or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption or repayment.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan (including any Extended Term Loans or any Refinancing
Term Loans).
“Loan Documents” means this Agreement, each Note, any Extension Assumption
Agreement, the First Lien Intercreditor Agreement, any other Intercreditor
Agreement, the Agency Fee Letter (other than for purposes of Section 11.01), the
Guaranty, the Collateral Documents, any Refinancing Amendment, and any other
amendment or joinder to this Agreements, and any other document or instrument
designated by the Borrower and the Administrative Agent as a “Loan Document”.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
-26-










--------------------------------------------------------------------------------



“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Make Whole Premium” means, with respect to (i) any prepayment of Term Loans
made on or prior to the two-year anniversary of the Closing Date pursuant to
Section 2.05(a) or (e) or (ii) any Repricing Transaction (including any
replacement of a Non-Consenting Lender in connection therewith pursuant to
Section 11.13(e)) effected on or prior to the two-year anniversary of the
Closing Date, an amount equal to the present value, as determined by the
Administrative Agent in its sole discretion in accordance with accepted
financial practice at the date of such prepayment, of (a) all required interest
payable on the aggregate principal amount of the Term Loans subject to such
prepayment or Repricing Transaction (or any related replacement) from the date
of such prepayment or Repricing Transaction (or any related replacement) through
and including the date that is the day after the two-year anniversary of the
Closing Date (calculated using an interest rate equal to (i) the Eurodollar Rate
for an Interest Period of three months in effect on the third Business Day prior
to such prepayment or Repricing Transaction (or any related replacement)), plus
(ii) the Applicable Rate for Eurodollar Loans in effect as of such prepayment or
Repricing Transaction (or any related replacement) date), plus (b) any
prepayment premium that would be payable on the aggregate principal amount of
the Term Loans subject to such prepayment or Repricing Transaction (or any
related replacement) if such prepayment or Repricing Transaction (or any related
replacement) were to be made on the day after the two-year anniversary of the
Closing Date, in each case, discounted to the date of prepayment or Repricing
Transaction (or any related replacement) using a discount rate equal to the
Treasury Rate as of such payment or Repricing Transaction (or any related
replacement) date, plus 0.50%; provided, however, in no event shall the Make
Whole Premium be less than $0.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Parent and the other Loan
Parties, taken as a whole, to perform their payment obligations under this
Agreement or (c) the material rights and remedies of the Administrative Agent
and the Lenders under this Agreement and the other Loan Documents.
“Material Real Properties” has the meaning specified in Section 7.13(c).
“Maturity Date” means (a) with respect to the Term Loans, May 9, 2024 or (b)
with respect to any (i) Extended Term Loan, the maturity date applicable to such
Extended Term Loan in accordance with the terms hereof or (ii) any Refinancing
Term Loan, the maturity date applicable to such Refinancing Term Loan in
accordance with the terms hereof; provided, however, that if such date is not a
Business Day, the applicable Maturity Date shall be the immediately preceding
Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means, with respect to (A) any Disposition or any
Extraordinary Loss, the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and excluding business
interruption and delay in completion insurance proceeds) over (b) the
-27-










--------------------------------------------------------------------------------



sum of (i) the amount of any Indebtedness that is secured by such asset and that
is required to be repaid in connection with such transaction (other than (x)
Indebtedness under the Loan Documents and other Indebtedness that is secured by
a Lien on the Collateral on a pari passu basis with the Loans and (y)
Indebtedness that is secured by the Collateral on a junior basis to the Loans),
including secured Indebtedness repaid in order to obtain a necessary consent to
such Disposition or Extraordinary Loss or required to be repaid by applicable
law, (ii) the reasonable out-of-pocket expenses incurred by the Parent or any
Restricted Subsidiary (in each case, other than Indebtedness described in clause
(x) or (y) in the parenthetical above in this clause (b)(i)) in connection with
such transaction, (iii) all federal, state, provincial, foreign and local taxes
arising in connection with such Disposition or Extraordinary Loss that are paid
or required to be accrued as a liability under GAAP by the Parent or its
Restricted Subsidiaries, and (iv) all contractually required distributions and
other payments made to minority interest holders (but excluding distributions
and payments to Affiliates of such Person) in Restricted Subsidiaries of such
Person as a result of such Disposition or Extraordinary Loss which would
otherwise constitute Net Cash Proceeds, and (B) in the case of any issuance of
Equity Interests or Indebtedness, the aggregate cash payments received by the
Parent and its Restricted Subsidiaries less customary fees, taxes and expenses
(including legal fees, investment banking fees, costs, underwriting discounts
and commissions) incurred by the Parent and its Restricted Subsidiaries in
connection therewith.
“Non-Consenting Lender” has the meaning specified in Section 11.01.
“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.
“Note” means a promissory note of the Borrower payable to any Lender (or its
registered assigns), substantially in the form of Exhibit B, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Loans made
by such Lender, either as originally executed or as the same may from time to
time be supplemented, modified, amended, renewed or extended.
“Not Otherwise Applied” means, with reference to any amount of Excess Cash Flow,
that such amount was not required to be applied to prepay the Existing Term
Loans pursuant to Section 2.05(f) of the Existing Credit Agreement in respect of
periods prior to the Closing Date or to prepay the Loans pursuant to
Section 2.05(f) of this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees or expenses
are allowed or allowable claims in such proceeding.
“OFAC” has the meaning specified in Section 6.19.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Applicable Indebtedness” has the meaning specified in Section 2.05(g).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising
-28-










--------------------------------------------------------------------------------



from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Parent” has the meaning specified in the recitals hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Parent or any ERISA
Affiliate, or to which the Parent or any ERISA Affiliate contributes or has an
obligation to contribute, or has made contributions at any time during the
immediately preceding five plan years.
“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Permitted Acquisition” means any Investment pursuant to Section 8.04(e).
“Permitted Investments” has the meaning specified in Section 8.02.
“Permitted Liens” has the meaning specified in Section 8.01.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Indebtedness permitted under Sections 8.03(c), (f) and (h), or any Indebtedness
issued to so extend, refinance, renew, replace, substitute or refund any such
Indebtedness, so long as (a) such Indebtedness has a weighted average life to
maturity greater than or equal to the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded, (b) such
Indebtedness does not have a greater principal amount than the principal amount
of the applicable refinanced Indebtedness, plus accrued and unpaid interest,
fees, premiums (if any) and penalties thereon and reasonable (as determined by
the Borrower in good faith) fees, expenses, original issue discount and upfront
fees associated with the refinancing, plus additional amounts otherwise
permitted to be incurred at such time under Section 8.03, (c) such extension,
refinancing, renewal, replacement or refunding does not add guarantors, obligors
or security from that which applied to such Indebtedness being extended,
refinanced, renewed, replacement or refunding, (d) such Indebtedness has
substantially the same (or, from the perspective of the Lenders, more favorable)
subordination provisions, if any, as applied to the Indebtedness being extended,
renewed, refinanced, replaced or refunded and (e) such Indebtedness does not
have any guarantors in respect thereof other than a Guarantor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established or maintained by the Parent or to
which the Parent is required to contribute on behalf of any of its
-29-










--------------------------------------------------------------------------------



employees or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, established or maintained by any ERISA Affiliate
or to which any ERISA Affiliate is required to contribute on behalf of any of
its employees.
“Platform” has the meaning specified in Section 7.02.
“Pledged Properties” means any real properties constituting Material Real
Properties required to be mortgaged pursuant to Section 7.13, together in each
case with all fixtures, personal property and other improvements now existing or
to be constructed on any of such properties (exclusive of any Gaming Licenses or
equipment to the extent the pledge thereof is prohibited by local law or
contract).
“Prime Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Prime Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Prime Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent the same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition,
another Permitted Investment or a Restricted Payment) after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (y) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) after the first day of the relevant Test Period or Calculation
Period, as the case may be, as if such Indebtedness had been retired or repaid
on the first day of such Test Period or Calculation Period, as the case may be,
and (z) any Permitted Acquisition, other similar Permitted Investment or any
Disposition then being consummated as well as any other Permitted Acquisition,
other similar Permitted Investment or any other Disposition if consummated after
the first day of the relevant Test Period or Calculation Period, as the case may
be, and on or prior to the date of the respective Permitted Acquisition or
Disposition, as the case may be, then being effected, with the following rules
to apply in connection therewith:
(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent the same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions, other Permitted Investments or Restricted
Payments) incurred or issued after the first day of the relevant Test Period or
Calculation Period (whether incurred to finance a Permitted Acquisition, another
Permitted Investment or Restricted Payments, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination;
(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of
-30-










--------------------------------------------------------------------------------



interest shall be tested on the basis of the rates applicable at the time the
determination is made pursuant to said provisions; and
(iii) in making any determination of Consolidated Adjusted EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition, other
similar Permitted Investment or any Disposition if effected during the
respective Calculation Period or Test Period as if the same had occurred on the
first day of the respective Calculation Period or Test Period, as the case may
be, taking into account, in the case of any Permitted Acquisition or other
similar Permitted Investment, adjustments appropriate, in the reasonable
determination of the Borrower as set forth in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent, to reflect
reasonably identifiable and factually supportable operating expense reductions
and other operating improvements or synergies reasonably expected to result from
any action taken or expected to be taken within six fiscal quarters after the
date of any Permitted Acquisition, other similar Permitted Investment or
Disposition (including, to the extent applicable, from the Transaction) (subject
to the limitations in the penulitmate sentence of the definition of Consolidated
Adjusted EBITDA).
“Pro Rata Extension Offers” has the meaning specified in Section 2.17(a).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Proposed Change” has the meaning specified in Section 11.01.
“Public Lender” has the meaning specified in Section 7.02.
“QFC Credit Support” has the meaning specified in Section 11.24.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Refinanced Debt” has the meaning specified in Section 2.18.
“Refinancing Amendment” has the meaning specified in Section 2.18.
“Refinancing Effective Date” has the meaning specified in Section 2.18.
“Refinancing Equivalent Debt” means any senior secured or junior secured or
unsecured Indebtedness by the Borrower after the Closing Date through an
incurrence of term loans or through a public offering or private offering of
debt securities, provided that, (a) such Indebtedness shall not have a greater
principal amount than the principal amount of the applicable Refinanced Debt
plus accrued and unpaid interest, fees, premiums (if any) and penalties thereon
and reasonable fees, expenses, original issue discount and upfront fees
associated with the refinancing, plus additional amounts otherwise permitted to
be incurred at such time under Section 8.03; (b) subject to clause (i) below,
such Indebtedness may be secured by a first priority Lien on the Collateral that
is pari passu with the Lien securing the Obligations or may be secured by a Lien
ranking junior to the Lien on the Collateral securing the Obligations or may be
unsecured; (c) such Refinancing Equivalent Debt is not secured by any collateral
other than the Collateral securing the Obligations; (d) such Refinancing
Equivalent Debt does not mature on or prior to the Latest Maturity Date of, or
have a shorter weighted average life to maturity than, the applicable Refinanced
Debt; (e) the covenants, events of default, guarantees, collateral and other
terms of such Refinancing Equivalent Debt (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Parent
and its Restricted Subsidiaries than those applicable to the applicable
Refinanced Debt (it being understood to the extent that any financial
maintenance covenant is added for the benefit of any Refinancing Equivalent
Debt, no consent shall be required from the Administrative Agent or any Lender
to the extent that such financial maintenance
-31-










--------------------------------------------------------------------------------



covenant is also added for the benefit of any corresponding existing Facility);
(f) a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements; (g)
no Person may guaranty the applicable Refinanced Debt other than a Guarantor,
(h) if such Refinancing Equivalent Debt is secured by Collateral, a
Representative of the holders of such Refinancing Equivalent Debt shall have
become party to or otherwise subject to the provisions of the applicable
Intercreditor Agreement, (i) such Indebtedness (I) shall have the same or more
junior rank in right of payment as the applicable Refinanced Debt and (II) shall
be secured solely by the Collateral and shall have the same or more junior rank
in right of security as the applicable Refinanced Debt (and, to the extent
subordinated in right of payment or security to the Obligations, shall be
subject to a subordination agreement that is reasonably satisfactory to the
Administrative Agent or the applicable Intercreditor Agreement, as applicable),
it being understood and agreed that, for the avoidance of doubt, if the
applicable Refinanced Debt was unsecured, such Indebtedness also shall be
unsecured, and (j) the Net Cash Proceeds of such Refinancing Equivalent Debt
shall be used substantially concurrently with the incurrence thereof to prepay
the applicable Refinanced Debt. Notes issued by any Loan Party in exchange for
any Indebtedness issued in connection with the issuance of Refinancing
Equivalent Debt in accordance with the terms of a registration rights agreement
entered into in connection with the incurrence of such Refinancing Equivalent
Debt shall also be considered Refinancing Equivalent Debt.
“Refinancing Facilities” has the meaning specified in Section 2.18.
“Refinancing Lenders” has the meaning specified in Section 2.18.
“Refinancing Term Loan” has the meaning specified in Section 2.18.
“Register” has the meaning specified in Section 11.06(c).
“Reinvest” means the application of funds for any of the following purposes: (a)
to reinvest in Property (other than cash, Cash Equivalents or securities) to be
owned by the Parent or a Restricted Subsidiary and used in a business permitted
by Section 8.07, (b) to pay the costs of improving, restoring, replacing or
developing any Property owned by the Borrower or a Restricted Subsidiary which
is used in a business permitted by Section 8.07 or (c) to fund one or more
Investments in any other Person engaged primarily in a business permitted by
Section 8.07 (including the acquisition from third parties of Equity Interests
of such Person) as a result of which such other Person becomes a Restricted
Subsidiary. For the avoidance of doubt, funds expended by the Borrower or any of
its Restricted Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.
“Related Business” means the businesses conducted (or proposed to be conducted)
by the Parent and its Subsidiaries on the Closing Date and any and all
reasonably related businesses necessary for, in support, furtherance or
anticipation of and/or ancillary or complimentary to or in preparation for, such
business.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and their respective partners, directors, officers, employees, agents, trustees,
shareholders, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 10.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
-32-










--------------------------------------------------------------------------------



“Representative” means, with respect to any Additional Ratio Debt or Refinancing
Equivalent Debt, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Repricing Transaction” means any amendment, modification, consent or waiver to
this Agreement which reduces the Yield of the Term Loans.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 10.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted” means, when referring to cash or Cash Equivalents of the Parent or
any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(a) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Parent or such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or, to the extent subject to an
Intercreditor Agreement, other Indebtedness permitted hereunder to be secured by
a Lien on the Collateral on a pari passu or junior lien basis (or, in either
case, the Liens created thereunder), (b) are subject to any Lien in favor of any
Person other than the Collateral Agent for the benefit of the Secured Parties
or, to the extent subject to an Intercreditor Agreement, the agent, trustee or
other representative of the holders of other Indebtedness permitted hereunder to
be secured by a Lien on the Collateral on a pari passu or junior lien basis, (c)
is vault cash supplied pursuant to the Vault Cash Agreement or is cash that is
to be used to settle a settlement liability under the Vault Cash Agreement or
(d) are set aside, held in trust, or held by a third-party representative or
escrow agent, in each case, as described in clause (b) or (c) of the definition
of Defeased Indebtedness.
“Restricted Amount” has the meaning specified in Section 2.05(k).
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Parent or any Restricted Subsidiary, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or of any option, warrant or other right to acquire any such
capital stock or other Equity Interest, or (c) any prepayment, redemption,
purchase, defeasance or other satisfaction prior to the scheduled maturity
thereof of any unsecured Indebtedness incurred pursuant to Section 8.03(g), (h),
(i) or (l), Indebtedness secured on a basis junior to the Liens securing the
Obligations incurred pursuant to Section 8.03(g) or (l) and Subordinated
Indebtedness, excluding a refinancing of such Indebtedness (or a portion
thereof) permitted by this Agreement.
“Restricted Subsidiary” means each Subsidiary of the Parent that is not an
Unrestricted Subsidiary.
“S&P” means S&P Global Inc., and any successor thereto.
-33-










--------------------------------------------------------------------------------



“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Scheduled Unavailability Date” has the meaning specified in Section 2.08(d).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 10.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
“Security Agreement” has the meaning specified in Section 4.01(a)(vi).
“Senior Unsecured Notes” means the Borrower’s 7.50% Senior Unsecured Notes due
2025 issued pursuant to the Senior Unsecured Notes Indenture.
“Senior Unsecured Notes Indenture” means the Indenture, dated as of December 5,
2017, among the Borrower, as issuer, the Parent and the other guarantors party
thereto and Deutsche Bank Trust Company Americas, as trustee, as amended,
supplemented or otherwise modified from time to time.
“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Parent that
(a) accounted for at least 5% of Consolidated Gross Revenue of the Parent and
its Restricted Subsidiaries or 5% of Consolidated Adjusted EBITDA of the Parent
and its Restricted Subsidiaries, in each case for the four fiscal quarters of
the Parent ending on the last day of the last fiscal quarter of the Parent
immediately preceding the date as of which any such determination is made, or
(b) has assets which represent at least 5% of the consolidated total assets of
the Parent and its Restricted Subsidiaries as of the last day of the last fiscal
quarter of the Parent immediately preceding the date as of which any such
determination is made.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities, (c) such Person has not, does not intend to,
and does not believe (nor should it reasonably believe) that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise), (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted (and
reflected in the projections delivered to the Administrative Agent and the
Lenders) and are proposed to be conducted following the Closing Date, and (e)
such Person is “solvent” within the meaning given to that term and similar terms
under the Bankruptcy Code of the United States and applicable laws relating to
fraudulent transfers and conveyances. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower or
any Guarantor for money borrowed which is subordinated in right of payment, upon
terms reasonably satisfactory to the Administrative Agent, in right of payment
to the payment in full in cash of all Obligations.
-34-










--------------------------------------------------------------------------------



“Subsequent Transaction” has the meaning specified in Section 1.06.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Supported QFC” has the meaning specified in Section 11.24.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Lenders outstanding at such time.
“Term Loan” has the meaning specified in Section 2.01.
“Test Period” means each period of four consecutive fiscal quarters of the
Parent then last ended, in each case taken as one accounting period.
“Threshold Amount” means $20,000,000.
“Title Company” means any title insurance company that may be reasonably
acceptable to the Administrative Agent and the Collateral Agent.
-35-










--------------------------------------------------------------------------------



“Title Policies” has the meaning specified in Section 7.13(c)(ii).
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments and the aggregate principal amount of outstanding Loans of
such Lender at such time.
“Transactions” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party and the
incurrence of the Term Loans on the Closing Date and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
“Treasury Rate” means, as of any date of determination, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior
to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such date of determination to the day after the second anniversary
of the Closing Date; provided, however, that if the period from such date of
determination to the day after the second anniversary of the Closing Date is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary designated by the Parent as an
Unrestricted Subsidiary pursuant to Section 7.22 after the Closing Date.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“USA Patriot Act” has the meaning specified in Section 6.20.
“Vault Cash Agreement” means the Contract Cash Solutions Agreement, dated as of
November 12, 2010, by and between the Borrower and Wells Fargo Bank, N.A., as
such Vault Cash Agreement has been, and may be, amended, modified or
supplemented from time to time. The term “Vault Cash Agreement” shall include
any
-36-










--------------------------------------------------------------------------------



successor vault cash custody agreement reasonably acceptable to the
Administrative Agent with the same or another Vault Cash Provider.
“Vault Cash Provider” means Wells Fargo Bank, N.A., any of its bank Affiliates
listed on Exhibit A of the Vault Cash Agreement or another banking institution
reasonably satisfactory to the Administrative Agent, as a provider of vault cash
under the Vault Cash Agreement or other person under a bailment arrangement
reasonably satisfactory to the Administrative Agent.
“Wholly-Owned Restricted Subsidiary” means any Wholly-Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yield” means, as to any indebtedness, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, a Eurodollar Rate
or Base Rate floor (solely to the extent greater than 1.00% or 2.00%,
respectively), or otherwise, in each case, incurred or payable generally to all
the lenders of such indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided further that “Yield” shall not
include arrangement fees, structuring fees, commitment fees, underwriting fees
and similar fees (regardless of whether paid in whole or in part to one or more,
but not all, lenders) or other fees not paid generally to all lenders of such
indebtedness.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and
-37-










--------------------------------------------------------------------------------



“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of the Financial Covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the audited financial
statements of the Parent in respect of its fiscal year ended December 31, 2018
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Limited Condition Transactions. In connection with any action being taken
in connection with a Limited Condition Transaction, for purposes of determining
compliance with any provision of this Agreement (other than determining actual
(versus pro forma) compliance with the Financial Covenant) which is subject to a
default or an event of default qualifier (including any representation and
warranty related thereto) or requires the calculation of any financial ratio or
test, in each case, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder (or any such representation, warranty, requirement or
condition therefor is complied with or satisfied (including as to the absence of
any continuing Default or Event of Default (other than with respect to any Event
of Default under Section 9.01(a) or (f))) shall be deemed to be the date the
definitive agreements or the date of delivery of the notice of redemption, as
the case may be, for such Limited
-38-










--------------------------------------------------------------------------------



Condition Transaction are entered into or delivered, as the case may be (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction (and the other transactions to be entered into in connection
therewith), the Parent or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio or test (and any related representations, warranties, requirements
and conditions), such ratio or test (and any related representations,
warranties, requirements and conditions) shall be deemed to have been complied
with (or satisfied). Upon making an LCT Election, the Borrower shall deliver a
certificate of a Responsible Officer to the Administrative Agent demonstrating
compliance on a Pro Forma Basis after giving effect to such Limited Condition
Transaction on such LCT Test Date with any relevant ratios or tests. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios or tests for which compliance was determined or tested as of the LCT Test
Date would have failed to have been complied with as a result of fluctuations in
any such ratio or test, at or prior to the consummation of the relevant Limited
Condition Transaction, such tests or ratios will not be deemed to have failed to
have been complied with as a result of such fluctuations. If the Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any calculation of any ratio or test with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Permitted Investment, the making of any Disposition, or the designation of an
Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio or test shall be required to be
satisfied on a Pro Forma Basis (i) assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and (ii) in
the case of a Restricted Payment, assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have not been consummated.
1.07 Cashless Rolls. Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, to the extent that any Lender
voluntarily extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Refinancing Term Loans, Extended Term Loans or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.
1.08 Divisions. Any reference in this Agreement or any other Loan Document to a
merger, consolidation, amalgamation, conveyance, disposal, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, corporation or partnership, or an
allocation of assets to a series of or one or more limited liability companies,
partnerships or corporations, or the unwinding of such a division or allocation,
as if it were a merger, consolidation, amalgamation conveyance, disposal,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person (each a “Division”). Any Division of a limited
liability company, corporation or partnership shall be deemed to constitute the
formation of a separate Person, and any such Division shall constitute a
separate Person hereunder and under the other Loan Documents (and each Division
of any limited liability company, corporation or partnership that is a
subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single term loan (each such term loan, a “Term
Loan”) to the Borrower on the Closing Date in an aggregate amount not to exceed
the amount of such Lender’s Commitment. The Borrowing shall consist of Term
Loans made simultaneously by the Lenders in accordance with their respective
Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein. 
-39-










--------------------------------------------------------------------------------



2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (i)
telephone, or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (B) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
under any Facility having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders in respect of such Facility of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m. three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or such other amount as corresponds to any Loan payment. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof or such other amount as
corresponds to any Loan payment. Each Loan Notice (whether telephonic or
written) shall specify (1) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (2) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (3) the principal amount of
Loans to be borrowed, converted or continued, (4) the Type of Loans to be
borrowed or to which existing Loans are to be converted and (5) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of an incurrence of a Loan, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Term Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.
-40-










--------------------------------------------------------------------------------



(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect with respect to Loans (or such
greater number as may be acceptable to the Administrative Agent).
2.03 [Reserved].
2.04 [Reserved].
2.05 Prepayments.
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as set forth in Section 2.05(b)); provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in respect of the applicable Facility in accordance with their
respective Applicable Percentages. All prepayments of Term Loans pursuant to
this Section 2.05(a) shall be applied to the scheduled installments of the Term
Loans in the manner directed by the Borrower in the respective notice of
prepayment (or, in the absence of such direction, in direct order of maturity).
(b) If the Borrower (x) makes any prepayment or repayment of Term Loans pursuant
to Section 2.05(a) or (e) or (y) effects a Repricing Transaction (including by
replacing a Non-Consenting Lender in connection therewith pursuant to Section
11.13(e)), in either case, (A) after the Closing Date and on or prior to the
two-year anniversary of the Closing Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Lender
(including each Non-Consenting Lender that does not consent to a Repricing
Transaction and is replaced pursuant to Section 11.13(e)), a fee equal to the
Make Whole Premium on the principal amount of Term Loans so prepaid or repaid or
subject to such Repricing Transaction (or such replacement), and (B) after the
two-year anniversary of the Closing Date and on or prior to the 30-month
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of each applicable Lender (including each
Non-Consenting Lender that does not consent to a Repricing Transaction and is
replaced pursuant to Section 11.13(e)), a fee equal to 1% of the principal
amount of Term Loans so prepaid or repaid or subject to such Repricing
Transaction (or such replacement).
(c) [Reserved].
(d) Within ten Business Days after the receipt by the Parent or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 8.05(a), (b), (c), (d), (f) or
(h)) or from any Extraordinary Loss from and after the Closing Date, the
Borrower shall repay Loans in an aggregate principal amount equal to 100% of
such Net Cash Proceeds (such prepayments to be applied as set forth in clause
(h) below); provided, that if the Borrower shall certify at the time of such
receipt that it, the Parent or any of their Restricted Subsidiaries intends to
(i) Reinvest such Net Cash Proceeds within twelve months of such receipt or (ii)
enter into a legally binding commitment to Reinvest such Net Cash Proceeds
within twelve months following receipt of such Net Cash Proceeds, no later than
six months after the end of such twelve month period, the Borrower or such
Restricted Subsidiary may use such Net Cash Proceeds for such purposes; provided
further, to the extent that
-41-










--------------------------------------------------------------------------------



the Borrower or such Restricted Subsidiary shall not have (i) Reinvested 100% of
such Net Cash Proceeds by not later than twelve months after the receipt thereof
or (ii) entered into a legally binding commitment to Reinvest such Net Cash
Proceeds within twelve months and Reinvested such Net Cash Proceeds no later
than six months after the end of such twelve month period, the Borrower shall
use any such remaining Net Cash Proceeds to repay Loans on such date; and
provided, further, the Borrower shall not be required to repay Loans pursuant to
this clause (d) unless and until the aggregate amount of Net Cash Proceeds the
Borrower is required to use to prepay Loans pursuant to this clause (d) is equal
to or greater than $15,000,000 (and at such time, the Borrower shall prepay the
Loans using all such Net Cash Proceeds (and not just the portion in excess of
$15,000,000)).
(e) Within five Business Days after the receipt by the Parent or any of its
Restricted Subsidiaries of Net Cash Proceeds from the incurrence, issuance or
sale by the Parent or any Restricted Subsidiary of Indebtedness (other than
Indebtedness expressly permitted by Section 8.03, but including Indebtedness in
respect of Refinancing Facilities and Refinancing Equivalent Debt), the Borrower
shall repay Loans in an aggregate principal amount equal to 100% of such Net
Cash Proceeds (such prepayments to be applied as set forth in clause (h) below).
(f) Within ten Business Days after financial statements have been delivered
pursuant to Section 7.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 7.02(b), beginning with the fiscal year ending
December 31, 2020 and for each fiscal year thereafter, the Borrower shall prepay
an aggregate principal amount of Loans (such prepayments to be applied as set
forth in clause (h) below) equal to the remainder of (A) 50% of Excess Cash Flow
for the fiscal year covered by such financial statements minus (B) other than to
the extent made with the proceeds of long-term Indebtedness (other than
revolving Indebtedness), (i) the aggregate principal amount of voluntary
prepayments of Term Loans made during such fiscal year pursuant to Section
2.05(a), (ii) the aggregate amount of any reduction in the outstanding principal
amount of Term Loans resulting from assignments to the Borrower made during such
fiscal year in accordance with Section 11.06(g) (but, in the case of this clause
(ii), limited to the amount of cash actually used to purchase principal of such
Term Loans), (iii) the aggregate principal amount of any voluntary prepayments
of Existing Revolving Credit Loans made during such fiscal year (but, in the
case of this clause (iii), only to the extent accompanied by a like voluntary
reduction in the applicable Existing Revolving Credit Commitments), and (iv) the
aggregate principal amount of any voluntary prepayments of Other Applicable
Indebtedness made during such fiscal year (but, in the case of this clause (iv),
limited to the amount of cash actually used to purchase principal of such Other
Applicable Indebtedness if purchased at a discount); provided that such
percentage shall be reduced to 25% if the Consolidated Secured Leverage Ratio as
of the last day of the applicable fiscal year was less than or equal to
3.00:1.00; and provided, further, that no mandatory prepayment under this
Section 2.05(f) shall be required if the Consolidated Secured Leverage Ratio as
of the last day of the applicable fiscal year was less than or equal to
2.25:1.00.
(g) Notwithstanding anything to the contrary in Section 2.05(d), Section 2.05(e)
and/or Section 2.05(f) above, as applicable, (i) if at the time that any
prepayment pursuant to Section 2.05(d) would be required, the Borrower is
required to prepay or offer to prepay or repurchase any Existing Term Loans (or
any Permitted Refinancing thereof), Refinancing Equivalent Debt and/or
Additional Ratio Debt, in each case, that is secured by the Collateral on a pari
passu basis and is pari passu in right of payment, in each case, with the Term
Loans pursuant to the terms of the documentation governing such Indebtedness
(such Existing Term Loans (or any Permitted Refinancing thereof), Refinancing
Equivalent Debt and/or Additional Ratio Debt required to be so prepaid or
offered to be so prepaid or repurchased, “Other Applicable Indebtedness”) with a
portion of such prepayment, then the Borrower may apply such portion of such Net
Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Net Cash Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans in accordance with Section
2.05(h)) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to Section 2.05(d) shall be
reduced accordingly, (ii) if at the time that any prepayment pursuant to Section
2.05(e) would be required (other than as a result of the incurrence of
Refinancing Facilities or Refinancing Equivalent Debt), the Borrower is required
to prepay or offer to prepay or repurchase any Other Applicable Indebtedness
with a portion of such prepayment, then the Borrower may apply such portion of
such Net Cash
-42-










--------------------------------------------------------------------------------



Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Net Cash Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans in accordance with Section
2.05(h)) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to Section 2.05(e) shall be
reduced accordingly, (iii) if at the time that any prepayment pursuant to
Section 2.05(f) would be required (the amount of any such prepayment, the “ECF
Prepayment Amount”), the Borrower is required to prepay or offer to prepay or
repurchase any Other Applicable Indebtedness with a portion of such ECF
Prepayment Amount, then the Borrower may apply such portion of such ECF
Prepayment Amount on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such ECF Prepayment Amount allocated
to the Other Applicable Indebtedness shall not exceed the amount of such ECF
Prepayment Amount required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such ECF
Prepayment Amount shall be allocated to the Term Loans in accordance with
Section 2.05(h)) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to Section 2.05(f)
shall be reduced accordingly and (iv) to the extent the holders of Other
Applicable Indebtedness decline to have such Indebtedness repurchased or prepaid
as described in preceding clauses (i), (ii) and/or (iii), the declined amount
(other than any such amount declined by the Lenders pursuant to Section 2.05(i)
below) shall promptly (and in any event within one Business Day after the date
of such rejection) be applied to prepay the Term Loans in accordance with
Section 2.05(h). All prepayments of Loans made pursuant to clauses (d), (e) and
(f) of Section 2.05 shall be applied ratably to the Term Loans.
(h) All prepayments of Term Loans shall be applied to the scheduled installments
thereof in direct order of maturity.
(i) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Sections
2.05(d), (e) and (f) at least three Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each appropriate Lender of the
contents of the Borrower’s prepayment notice and of such appropriate Lender’s
Applicable Percentage of the prepayment. Each Lender may reject all or a portion
of its Applicable Percentage of any mandatory prepayment (such declined amounts
(other than to the extent such declined amounts are otherwise required to repay
Other Applicable Indebtedness), the “Declined Proceeds”) of Term Loans required
to be made pursuant to Sections 2.05(d) and (f) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds remaining thereafter shall be retained by the Borrower.
(j) Notwithstanding any provision under this Section 2.05 to the contrary, (i)
any amounts that would otherwise be required to be paid by the Borrower pursuant
to Sections 2.05(d) and (f) shall not be required to be so prepaid to the extent
of any such Excess Cash Flow that is generated by a Foreign Subsidiary or such
Net Cash Proceeds are received by a Foreign Subsidiary, for so long as the
repatriation to the United States of any such amounts would be prohibited under
any requirement of law or conflict with the fiduciary duties of such Foreign
Subsidiary’s directors, or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(the Borrower agreeing to cause the applicable Foreign Subsidiary to promptly
take all commercially reasonable actions required by the applicable local law to
permit such repatriation), and once such repatriation, unless the provisions of
clause (iii) below are applicable, of any such affected Net Cash Proceeds or
-43-










--------------------------------------------------------------------------------



Excess Cash Flow is permitted under the applicable requirement of law and, to
the extent applicable, would no longer conflict with the fiduciary duties of
such director, or result in, or could reasonably be expected to result in, a
material risk of personal or criminal liability for the Persons described above,
such repatriation will be promptly effected and such repatriation of Net Cash
Proceeds or Excess Cash Flow, as applicable, will be promptly (and in any event
not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.05 to the extent provided
herein (without regard to this clause (k)); and (ii) if the repatriation by a
Foreign Subsidiary to the United States of any amount required to mandatorily
prepay the Loans pursuant to Sections 2.05(d) and (f) would result in material
adverse tax consequences to the Parent or its Restricted Subsidiaries (such
amount, a “Restricted Amount”), as reasonably determined by the Borrower, the
amount the Borrower shall be required to mandatorily prepay pursuant to Sections
2.05(d) and (f), as applicable, shall be reduced by the Restricted Amount until
such time as it may repatriate to the United States such Restricted Amount
without incurring such material adverse tax liability; provided, to the extent
that the repatriation of any Net Cash Proceeds or Excess Cash Flow from such
Foreign Subsidiary would no longer have a material adverse tax consequence, an
amount equal to the Net Cash Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to preceding clauses (i) and (ii) shall be promptly
applied to the repayment of the Loans pursuant to this Section 2.05 as otherwise
required above (without regard to this clause (k)). To the extent that any
amounts have not been repatriated to the Borrower by operation of this clause
(k) within one year from the date of the applicable requirement to prepay the
Loans, the Borrower shall not have any further obligations under this clause
(k).
2.06 Termination of Commitments. The Commitment of each Lender shall be
automatically and permanently reduced to $0 upon the making of such Lender’s
Term Loans pursuant to Section 2.01.
2.07 Repayment of Loans.  Commencing on the last Business Day of September 2020,
the Borrower shall repay to the Lenders on the last Business Day of each March,
June, September and December, an aggregate principal amount of Term Loans in an
amount equal to 0.25% of the initial aggregate principal amount of the Term
Loans incurred on the Closing Date (as such payments may be reduced from time to
time as a result of the application of prepayments of Term Loans pursuant to
Sections 2.05 or purchases in accordance with Section 11.06(g)), with the final
principal repayment installment of the Term Loans payable on the Maturity Date,
which final payment shall be in an amount equal to the aggregate principal
amount of all Term Loans outstanding on such date.
2.08 Interest.
(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate, and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate .
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
        (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
        (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
-44-










--------------------------------------------------------------------------------



(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(d) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if at any time the Administrative Agent or the Borrower determines
(which determination shall be conclusive absent manifest error) that (i)
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for any requested Interest Period, including, without limitation, because the
Eurodollar Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary or (ii) the administrator of the
Eurodollar Rate or any applicable Governmental Authority has made a public
statement identifying a specific date after which the Eurodollar Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement (but without limiting the 1.00% floor in the
definition of “Adjusted Eurodollar Rate”); provided, further, that (A) any such
successor rate shall be applied by the Administrative Agent in a manner
consistent with market practice and (B) to the extent such market practice is
not administratively feasible for the Administrative Agent, such successor rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrower.  Notwithstanding anything to the contrary
in Section 11.01, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders,
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. If no such alternate rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) the Adjusted
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Loan of, conversion to or continuation of, Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
2.09 Fees.
(a) Closing Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date, as fee compensation for the funding
of such Lender’s Term Loan, a closing fee (the “Closing Fee”) in an amount equal
to 2.00% of the stated principal amount of such Lender’s Term Loan funded on the
Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter and
may be, at the option of the Administrative Agent, netted against Term Loans
made by such Lender.
(b) Other Fees.
(i) The Borrower shall pay to the Lead Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Engagement Letter and the Agency Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
-45-










--------------------------------------------------------------------------------



2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans based on the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower under this Agreement and
any other Loan Document shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
-46-










--------------------------------------------------------------------------------



overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
        (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or premium (if any) or interest on any of the Loans made by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and premium (if any) and accrued interest on their respective
Loans and other amounts owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment
-47-










--------------------------------------------------------------------------------



of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section 2.13 shall apply other than if
effected in accordance with Section 11.06(g)).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14 [Reserved].
2.15 [Reserved].
2.16 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and Section
11.01.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to any Commitments then in effect under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the
-48-










--------------------------------------------------------------------------------



extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
2.17 Extension Offers.
(a) Pursuant to one or more offers made from time to time by the Borrower to
all  Lenders with notice to the Administrative Agent, on a pro rata basis (based
on the aggregate outstanding Term Loans) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual  Lenders from time to time to extend the maturity date of such
Lender's Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Term Loans and/or modifying the amortization schedule in respect
of such Lender's Term Loans). For the avoidance of doubt, the reference to “on
the same terms” in the preceding sentences shall mean, when comparing Pro Rata
Extension Offers, that the Term Loans are offered to be extended for the same
amount of time and that the interest rate changes and fees payable in respect
thereto are the same. Any such extension (an “Extension”) agreed to between the
Borrower and any such Lender (an “Extending Lender”) will be established under
this Agreement on such basis as may be agreed to by the Borrower, the
Administrative Agent and each Extending Lender. Any such extended Term Loan
shall constitute an “Extended Term Loan.”
(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Extension Assumption Agreement and/or such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender.  Each Extension Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided that (i) except as to interest rates, fees, amortization, final
maturity date, collateral arrangements and voluntary and mandatory prepayment
arrangements (which shall, subject to clauses (ii) and (iii) of this proviso, be
determined by the Borrower and set forth in the Pro Rata Extension Offer), the
Extended Term Loans shall have (x) the same terms as the Term Loans, or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Maturity Date for the Term Loans and (iii) the weighted average life to
maturity of any Extended Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Term Loans.  Upon the effectiveness of
any Extension Assumption Agreement, this Agreement shall be amended to the
extent necessary to reflect the existence and terms of the Extended Term Loans
evidenced thereby as provided for in Section 11.01 and other changes necessary
to preserve the intent of this Agreement. Any such deemed amendment may, at the
Administrative Agent’s or the Borrower’s request, be memorialized in writing by
the Administrative Agent and the Borrower and furnished to the other parties
hereto. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into an Extension Assumption Agreement (and/or such other documents) as
may be necessary in order establish new Classes of Loans and/or Commitments
created pursuant to an Extension, in each case on terms consistent with this
Section 2.17, and all such Extension Assumption Agreements (and/or such other
documents) entered into with the Borrower and the other Loan Parties by the
Administrative Agent shall be binding on the Lenders.
(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan. 
(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.17), (i) no
Extended Term Loan is required to be in any minimum amount or any minimum
increment; provided that the aggregate amount of Extended Term Loans for any new
Class of Term Loans made in connection with any Pro Rata Extension Offer shall
be at least $25,000,000, (ii) any Extending Lender may extend all or any portion
of its Term Loans pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan), (iii) there shall be no condition to any Extension
of any Term Loan at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
implemented thereby and (iv) all Extended Term Loans and all obligations in
respect thereof shall be Obligations
-49-










--------------------------------------------------------------------------------



under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other Obligations under this Agreement
and the other Loan Documents.
(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.
2.18 Refinancing Facilities.
(a) Request for Loans and Commitments. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time
request (i) a new Class of term loans (the “Refinancing Term Loans”), in each
case, established in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or in part, then existing Loans or Commitments
(with respect to a particular Refinancing Term Loan, such existing Loans or
Commitments, “Refinanced Debt”), which shall occur substantially concurrently
with the incurrence of the respective Refinancing Term Loans; provided that any
such request for Refinancing Term Loans shall be in a minimum amount of
$25,000,000 (or such lesser amount as may be acceptable to the Administrative
Agent).
(b) Notification by Administrative Agent; Additional Lenders. Any Refinancing
Term Loans may, at the option of the Borrower, be provided by existing Lenders
or, subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent. The Administrative Agent
shall have the right to approve all Lenders in connection with Refinancing Term
Loans (“Refinancing Lenders”), which approval shall not be unreasonably
withheld, delayed or conditioned. For the avoidance of doubt, no existing Lender
shall have any obligation to provide any portion of any Refinancing Term Loans.
(c) Effective Date and Allocations. If any Facility is refinanced in accordance
with this Section 2.18, the Administrative Agent and the Borrower shall
determine the effective date (the “Refinancing Effective Date”) and the final
allocation of such refinancing. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the final allocation of such refinancing and the
Refinancing Effective Date.
(d) Conditions to Effectiveness of Refinancing. The terms, provisions and
documentation of the Refinancing Term Loans of any Class shall be as agreed
between the Borrower and the applicable Refinancing Lenders providing such
Refinancing Term Loans, and except as otherwise set forth herein, to the extent
not identical to any Class of Term Loans existing on the Refinancing Effective
Date, shall be consistent with clauses (A) through (I) below, as applicable, and
otherwise (i) if more favorable to the existing Lenders under the applicable
Class of Term Loans, conformed (or added) in the Loan Documents pursuant to the
related Refinancing Amendment, (ii) applicable only to periods after the Latest
Maturity Date or (iii) reasonably satisfactory to the Administrative Agent. In
any event, the Refinancing Term Loans: (A) as of the Refinancing Effective Date,
shall not have a final scheduled maturity date earlier than the Maturity Date of
the Refinanced Debt, (B) as of the Refinancing Effective Date, shall not have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the Refinanced Debt, (C) shall have an Applicable Rate, and
subject to the immediately preceding clauses (A) and (B), amortization
determined by the Borrower and the applicable Refinancing Lenders, (D) shall
have fees or other amounts as determined by the Borrower and the applicable
Refinancing Lenders or arranger(s), (E) shall rank pari passu in right of
payment and security with the other Obligations, (F) may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary prepayments or any mandatory prepayments of Loans
hereunder that are term loans, (G) shall not have a greater principal amount
than the principal amount of the Refinanced Debt plus accrued but unpaid
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, original issue discount and upfront fees associated with the
refinancing, (H) shall not be guaranteed by any Person that is not otherwise a
Guarantor, and (I) shall be secured solely by the Collateral.
-50-










--------------------------------------------------------------------------------



(e) Refinancing Amendment. (i) Commitments in respect of Refinancing Term Loans
shall become Commitments for all purposes of this Agreement and (ii) Refinancing
Term Loans shall become Loans for all purposes of this Agreement, in each case,
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
providing such Loans and/or Commitments and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.18. The
Borrower will use the proceeds of the Refinancing Term Loans to extend, renew,
replace, repurchase, retire or refinance, substantially concurrently, the
applicable Refinanced Debt. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into any Refinancing Amendment and any amendment
to any of the other Loan Documents with the Loan Parties as may be necessary in
order to establish new tranches or sub-tranches in respect of any Refinancing
Term Loans pursuant to this Section 2.18 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches (which may include amending and restating the Loan Documents), in
each case, on terms consistent with this Section 2.18, including any changes
necessary to ensure any such loans are fungible with the applicable Refinanced
Debt.
(f) Conflicting Provisions. This Section 2.18 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
        (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.
        (ii) If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to clause (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
        (iii) If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to clause (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including
-51-










--------------------------------------------------------------------------------



deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c) Tax Indemnifications. The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d) Evidence of Payments. After any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower or the Administrative Agent shall deliver to the relevant
Recipient, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the relevant Recipient.
(e) Status of Lenders; Tax Documentation.
        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
        (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
-52-










--------------------------------------------------------------------------------



1.  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
2. executed originals of IRS Form W-8ECI;
3. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
or Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or
4. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
-53-










--------------------------------------------------------------------------------



        (iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar
-54-










--------------------------------------------------------------------------------



deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (i) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(ii) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Eurodollar
Rate Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
-55-










--------------------------------------------------------------------------------



(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Eurodollar
Rate Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, and such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), then the Borrower may replace such Lender in accordance with Section
11.13.
-56-










--------------------------------------------------------------------------------



3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Facilities, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV.CONDITIONS PRECEDENT
4.01 Conditions to Closing and Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders (unless otherwise specified):
(i) executed counterparts of this Agreement;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) at least five Business Days prior to the Closing Date, any such
information contemplated by Section 11.18 to the extent any Lender has requested
such information from the Borrower at least ten Business Days prior to the
Closing Date;
(iv) executed counterparts of a guaranty agreement (the “Guaranty”) in
substantially the form of Exhibit E, duly executed by each Guarantor;
(v) a certificate of a Responsible Officer of each Loan Party, together with all
applicable attachments, certifying as to the following:
(A) attached thereto is a copy of each Organization Document of such Loan Party
executed and delivered by each party thereto and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto,
(B) set forth therein are the signature and incumbency of the officers or other
authorized representatives of such Loan Party authorized to execute and sign the
Loan Documents to which it is a party on the Closing Date,
(C) attached thereto are copies of resolutions of the Board of Directors of such
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, as applicable, in each
case, being in full force and effect without modification or amendment and
(D) attached thereto is a good standing certificate from the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation and, if different from its jurisdiction of
organization, the state in which such Person’s corporate headquarters is located
if such Person is qualified to do business in such state, each dated a recent
date prior to the Closing Date and certifying as to the good standing of such
Loan Party (but only if the concept of good standing exists in the applicable
jurisdiction);
(vi) a security agreement, in substantially the form of Exhibit I (the “Security
Agreement”), duly executed by each Loan Party, together with:
-57-










--------------------------------------------------------------------------------



(A) certificates and instruments representing the Collateral described therein
accompanied by undated stock powers or instruments of transfer executed in
blank, which delivery requirement may be satisfied by delivery to the Existing
Agent (or its agent, designee or bailee) in accordance with the terms of the
First Lien Intercreditor Agreement,
(B) Uniform Commercial Code financing statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement,
(C) copies of Uniform Commercial Code, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Loan Party as debtor
and that are filed in those state and county jurisdictions in which any Loan
Party is organized or maintains its principal place of business and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent reasonably deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Permitted Liens),
(D) the Perfection Certificate duly executed by each of the Loan Parties, and
(E) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement and
to the extent applicable) (together with each other intellectual property
security agreement delivered pursuant to Section 7.13, in each case as amended
or supplemented, the “Intellectual Property Security Agreement”), duly executed
by each applicable Loan Party, together with evidence that all action that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken;
(vii) an opinion from DLA Piper, counsel for the Loan Parties, dated the Closing
Date, and such opinion shall be addressed to the Lead Arranger, the
Administrative Agent and the Lenders, substantially in the form previously
provided to the Administrative Agent;
(viii) a certificate attesting to the Solvency of the Parent and its
Subsidiaries on a consolidated basis, before and after giving effect to the
Transactions, from the Parent’s chief financial officer, substantially in the
form of Exhibit H;
(ix) a certificate of a Responsible Officer of the Parent and the Borrower
certifying that the conditions specified in Sections 4.01(c), (f) and (g) have
been satisfied;
(x) Acord insurance certificates evidencing coverage under the insurance
policies required by Section 7.06;
(xi) the First Lien Intercreditor Agreement, duly executed and delivered by the
parties thereto; and
-58-










--------------------------------------------------------------------------------



(xii) at least three Business Days prior to the Closing Date, to the extent
applicable, a Beneficial Ownership Certification, executed by a Responsible
Officer of the Borrower.
(b) The Administrative Agent and shall have received a Loan Notice in accordance
with the requirements hereof.
(c) Since December 31, 2019, except as disclosed in the Parent’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2019 and any other report
filed after December 31, 2019 and prior to the Closing Date by the Parent on
Form 8-K with the SEC, there has not occurred any change, effect, development or
circumstance, that individually or in the aggregate, that has had, or could
reasonably be expected to have, a Material Adverse Effect.
(d) (i) All fees required to be paid to the Administrative Agent and the Lead
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid out of the proceeds of the initial Borrowing.
(e) The Borrower shall have paid out of the proceeds of the initial Borrowing
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two Business Days prior to the Closing Date.
(f) The Borrower shall have obtained the approval of the Mississippi Gaming
Commission of (i) the pledge by the Parent of the Equity Interests of the
Borrower, pursuant to the Security Agreement, (ii) the pledge by Everi Games
Holding Inc. of the Equity Interests of Everi Games, Inc. pursuant to the
Security Agreement and (iii) the enforceability of Section 8.09 with respect to
each of the Parent and the Borrower.
(g) The conditions set forth in Sections 4.02(a) and (b) shall be satisfied on
the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has funded a Term Loan shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Closing Date specifying its
objection thereto.
4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) on or after the
Closing Date is subject to the following conditions precedent:
(a) The representations and warranties of each Loan Party contained in Article
VI and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date); provided that, to
the extent that such representations and warranties are qualified by
materiality, material adverse effect or similar language, they shall be true and
correct in all respects.
(b) No Default or Event of Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds thereof.
(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
-59-










--------------------------------------------------------------------------------



Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) submitted by the
Borrower in connection with a Borrowing to be made on or after the Closing Date
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) (if applicable) have been satisfied on and
as of the date of the applicable Borrowing.
ARTICLE V.
[RESERVED]
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PARENT
As of the Closing Date and upon any Borrowing, the Parent and Borrower represent
and warrant to the Administrative Agent and the Lenders that:
6.01 Existence, Qualification and Power; Compliance with Laws. The Parent and
each Restricted Subsidiary (a) is duly organized or formed, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except where such conflict, breach or contravention
or creation of a Lien could not reasonably be expected to have a Material
Adverse Effect, conflict with or result in any breach or contravention of, or
the creation of any Lien under, (i) any Contractual Obligation to which such
Person is a party, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) except where such breach or contravention could not
reasonably be expected to have a Material Adverse Effect, violate any Law.
6.03 Governmental Authorization; Other Consents. Except for (a) such
authorizations, approvals or notices obtained or delivered as of the Closing
Date, (b) authorizations, approvals or notices to or from a Gaming Authority (i)
set forth on Schedule 7.14 or (ii) which may subsequently be required in
connection with the pledge of any additional Collateral pursuant to Section 7.13
or the enforcement of remedies, or (c) the requirement to provide routine
post-closing notices and/or copies of Loan Documents to a Gaming Authority, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.
6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.
6.05 Financial Statements; No Material Adverse Effect.
-60-










--------------------------------------------------------------------------------



(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP.
(b) [Reserved].
(c) The forecasts of selected consolidated balance sheet information, income
statement information and cash flow statement information of the Parent and its
Subsidiaries for the period from January 1, 2020 through December 31, 2021,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary materially from such forecasts.
(d) Since December 31, 2019, except as disclosed in the Parent’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2019 and any other report
filed after December 31, 2019 and prior to the Closing Date by the Parent on
Form 8-K with the SEC, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
6.06 Litigation. Except as specifically disclosed in Schedule 6.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Parent and the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Parent or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
6.07 No Default. Neither the Parent nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
6.08 Ownership of Property; Liens. Each of the Parent and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Parent and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 8.01.
6.09 Environmental Compliance. Neither the Parent nor any Restricted Subsidiary,
nor their respective businesses, operations or properties (a) has failed to
comply with any Environmental Laws or (b) has received or is subject to any
pending or threatened claims alleging potential liability or responsibility for
violation of any Environmental Law or is aware of any basis of any Environmental
Liability, that, in each case, could reasonably be expected to result in a
Material Adverse Effect.
6.10 Insurance. The properties of the Parent and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Parent or the applicable
Restricted Subsidiary operates.
6.11 Taxes. The Parent and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
-61-










--------------------------------------------------------------------------------



governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no material portion of the Collateral is in jeopardy
of being seized, levied upon or forfeited. There is no proposed tax assessment
against the Parent or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect.
6.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with its terms, the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent and the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Parent and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan.
(b) There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Parent nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Parent nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither the Parent nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
6.13 Subsidiaries; Equity Interests. As of the Closing Date, the Parent and its
Subsidiaries have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13 and have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 6.13. All Guarantors as of the Closing Date are identified in Part (a)
of Schedule 6.13. As of the Closing Date, there are no Unrestricted
Subsidiaries.
6.14 Margin Regulations; Investment Company Act.
(a) Neither the Parent, the Borrower nor any of their Restricted Subsidiaries is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulations U and X issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
(b) None of the Parent, the Borrower, any Person Controlling the Borrower or the
Parent, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
6.15 Disclosure. (a) The Parent has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished by or on
-62-










--------------------------------------------------------------------------------



behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
        (b) As of the Closing Date, to the extent required to be delivered
pursuant to Section 4.01(a)(xii), the information included in the Beneficial
Ownership Certification is true and correct in all respects.
6.16 Intellectual Property; Licenses, Etc. The Parent and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, domain names, copyrights, patents, patent rights, trade
secrets, franchises, licenses and other intellectual property rights that are
used in the operation of their respective businesses, without conflict with the
rights of any other Person, except as could not be reasonably expected to have a
Material Adverse Effect. To the best knowledge of the Parent and the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Parent or any Restricted Subsidiary infringes upon any rights held by any other
Person, except as could not be reasonably expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 6.16, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of Parent and the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
6.17 Collateral Documents.
(a) The provisions of the Collateral Documents are effective to create, in favor
of the Collateral Agent (for the benefit of the Secured Parties), valid and
enforceable Liens on all Collateral described in the Security Agreement. From
and after the filing of Uniform Commercial Code financing statements in
appropriate form substantially contemporaneously with the Closing Date in the
offices specified on Schedule 6 to the Perfection Certificate, such Liens are
perfected first priority Liens, to the extent that such Liens can be perfected
by filing of Uniform Commercial Code financing statements, subject only to the
Permitted Liens. Subject to Section 7.13 with respect to the pledge of any
additional Collateral and Section 7.14, all governmental approvals necessary or
desirable to perfect and protect, and establish and maintain the priority of,
such Liens have been duly effected or taken, including any such approvals
reasonably requested by the Administrative Agent.
(b) Each of the Deeds of Trust (if any) executed and delivered by a Loan Party
is effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid and enforceable Lien on all the Pledged Properties
described therein; and when the Deeds of Trust are filed or recorded in the
offices of the official records of the county or in any other applicable
registry office where the applicable Pledged Property is located, each Deed of
Trust shall constitute a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Pledged
Properties described therein, as security for the Obligations, subject only to
Permitted Liens.
6.18 Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the Transactions will be, Solvent.
6.19 Patriot Act and OFAC.
(a) Neither the Parent, nor any of its Subsidiaries, is in violation of any
applicable requirement of Law relating to terrorism or money laundering in the
respective jurisdictions in which such Loan Party or its Affiliates operates
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”) or
(ii) the Trading with the Enemy Act, as amended, the International Emergency
Economic Powers Act, or any of the
-63-










--------------------------------------------------------------------------------



foreign asset control regulations of the United States Department of the
Treasury (31 C.F.R. Subtitle B, Chapter V) (“OFAC”).
(b) Neither the Parent, nor any of its Subsidiaries, nor any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction.
(c) Neither the Parent, nor any of its Subsidiaries, and, to the knowledge of
the Parent and the Borrower, no Affiliate or broker or other agent of the Parent
or such Subsidiaries acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.
(d) Neither the Parent, nor any of its Subsidiaries, and, to the knowledge of
the Parent and the Borrower, no broker or other agent of such Loan Party acting
in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in clause (b) above (other than as
authorized by OFAC), (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(e) The use of proceeds of the Loans will not result in a violation of Sanctions
by the Parent or any of its Subsidiaries.
6.20 FCPA. Neither the Parent, any of its Subsidiaries or any director, officer
or employee of Parent or its Subsidiaries, nor, to the knowledge of the Parent
and the Borrower, any agent or Affiliate of the Parent or any of its
Subsidiaries is aware of any violation by such persons of the FCPA, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Parent, its Subsidiaries and, to
the knowledge of the Parent and the Borrower, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
6.21 Anti-Corruption Laws. The Parent and its Subsidiaries have conducted their
businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
-64-










--------------------------------------------------------------------------------



6.22 Subordination of Subordinated Indebtedness. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any documentation
governing any Subordinated Indebtedness.
6.23 Labor Matters. Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (a) there are no strikes or
other labor disputes against the Parent or any of its Restricted Subsidiaries
pending or, to the knowledge of Parent and the Borrower, threatened and (b) the
hours worked by and payments made to employees of Parent or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable law dealing with such matters.
6.24 Use of Proceeds. The Borrower will use the proceeds as described in Section
7.10.
ARTICLE VII.
AFFIRMATIVE COVENANTS
From the Closing Date and so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than contingent
indemnification obligations which are not then due and payable) shall remain
unpaid or unsatisfied:
7.01 Financial Statements. The Parent shall deliver to the Administrative Agent
and each Lender:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, (i) a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any qualification that is expressly solely with respect to, or
expressly resulting solely from, (x) an upcoming actual or potential maturity
date of the Term Facility, any Existing Credit Facility Indebtedness, any
Refinancing Equivalent Debt and/or any Additional Ratio Debt or (y) any
potential inability to satisfy the Financial Covenant on a future date or in a
future period), and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year (which may be in
the form contained in the Parent’s Form 10-K filed with the SEC);
(b) as soon as available, but in any event within 45 days (or such later date on
which the Parent is permitted under applicable SEC rules and regulations (after
giving effect to all regulatory relief which the Parent is then entitled to
avail itself of) to file its quarterly report on Form 10-Q) after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, (i) a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter (which may be
in the form contained in the Parent’s Form 10-Q filed with the SEC); and
(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, a reasonably detailed consolidated budget for the
then-current fiscal year (including
-65-










--------------------------------------------------------------------------------



consolidated budgeted statements of income and consolidated capital expenditure
budgets of the Parent and its Restricted Subsidiaries and a summary of the
material underlying assumptions applicable thereto).
As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Parent to furnish the information and materials described
in clauses (a) and (b) above at the times specified therein.
Notwithstanding the foregoing, with respect to each of the foregoing clauses (a)
and (b), in any instance where the financial statements delivered pursuant to
clause (a) or clause (b) above include Unrestricted Subsidiaries, such financial
statements shall be accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
Unrestricted Subsidiaries, on the one hand, and the information relating to the
Parent and its Restricted Subsidiaries on a standalone basis, on the other hand,
which consolidating information shall be certified by a Responsible Officer of
the Parent as having been fairly presented in all materials respects.
7.02 Certificates; Other Information. The Parent shall deliver to the
Administrative Agent and each Lender:
(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VIII
hereof or, if any such Default shall exist, stating the nature and status of
such event;
(b) within five Business Days after the delivery of the financial statements
referred to in Sections 7.01(a) and (b) and in any event within the time period
specified therein (commencing with the delivery of the financial statements for
the fiscal quarter ending March 31, 2020), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent;
(c) promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of the Parent by
independent accountants in connection with the accounts or books of the Parent
or any Restricted Subsidiary, or any audit of any of them;
(d) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Parent or the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Restricted Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower or the
Parent posts such documents, or provides a link thereto on the Borrower’s or the
Parent’s website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on the Borrower’s or the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (x)
the Borrower or the Parent shall deliver paper copies of such documents to the
Administrative Agent upon request of the Administrative Agent or any Lender
until a written request to cease delivering paper copies is given by the
-66-










--------------------------------------------------------------------------------



Administrative Agent or such Lender and (y) the Borrower or the Parent shall
upon request of the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents and
the Administrative Agent shall post such documents and notify (which may be by
facsimile or electronic mail) each Lender of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower or the
Parent shall upon request of the Administrative Agent be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower or the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower and the Parent hereby acknowledge that (A) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower or the Parent hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (B) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Parent, the Borrower
or their respective securities) (each, a “Public Lender”). The Borrower and the
Parent hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” the
Borrower and the Parent shall be deemed to have (1) certified to the
Administrative Agent, the Lead Arranger and the Lenders that such Borrower
Materials do not contain material non-public information with respect to the
Parent, the Borrower or their respective securities and (2) authorized the
Administrative Agent, the Lead Arranger and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower, the
Parent or their respective securities for purposes of United States federal and
state securities laws, (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”, and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion or the Platform not designated “Public
Investor.”
7.03 Notices. The Parent shall promptly notify the Administrative Agent and each
Lender:
(a) upon any Responsible Officer of any Loan Party becoming aware thereof, of
the occurrence of any Default;
(b) upon any Responsible Officer of any Loan Party becoming aware thereof, of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, which may include (but shall not be limited to): (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Parent or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Parent or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Parent or
any Restricted Subsidiary, including pursuant to any Environmental Laws;
(c) upon any Responsible Officer of any Loan Party becoming aware thereof, of
the occurrence of any ERISA Event, which could reasonably be expected to result
in a Material Adverse Effect; and
(d) of any material change in accounting policies or financial reporting
practices by the Parent or any of its Restricted Subsidiaries.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
-67-










--------------------------------------------------------------------------------



7.04 Preservation of Existence, Etc.. The Parent shall, and shall cause each
Restricted Subsidiary to: (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 8.04 or 8.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
7.05 Maintenance of Properties. The Parent shall, and shall cause each
Restricted Subsidiary to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and damage by casualty
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
7.06 Maintenance of Insurance. The Parent shall, and shall cause each Restricted
Subsidiary to, maintain liability, casualty and other insurance (subject to
customary deductibles and retentions) with financially sound and reputable
insurance companies in such amounts (after giving effect to any self-insurance
compatible with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Parent and its Restricted Subsidiaries operate.
All policies of insurance required to be maintained by the Parent and its
Restricted Subsidiaries must name the Collateral Agent as mortgagee and
additional insured or loss payee, must insure the interest of the Collateral
Agent in the property as mortgagee and, to the extent generally available in the
insurance market, must provide that no cancellation or material modification of
the policies will be made without thirty days’ prior written notice to the
Collateral Agent (or ten days prior written notice in the case of non-payment of
premium). Certificates for all such policies must be delivered to the Collateral
Agent. Without limiting the obligations of the Parent and its Restricted
Subsidiaries under the foregoing provisions of this Section 7.06, in the event
the Parent or any of its Restricted Subsidiaries shall fail to maintain in full
force and effect insurance as required by the foregoing provisions of this
Section 7.06, then the Collateral Agent may, and shall if instructed so to do by
the Required Lenders, procure insurance covering the interests of the Lenders
and the Collateral Agent in such amounts and against such risks as otherwise
would be required hereunder and the Borrower shall reimburse the Collateral
Agent in respect of any premiums paid by the Collateral Agent in respect
thereof. Without limitation of the foregoing, each Loan Party shall, and shall
cause each Subsidiary to, take all actions as needed to insure compliance with
all requirements under the Flood Insurance Laws, including the maintenance of
all flood hazard insurance and certifications required thereunder.
7.07 Compliance with Laws. The Parent shall, and shall cause each Restricted
Subsidiary to, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
7.08 Books and Records. The Parent shall, and shall cause each Restricted
Subsidiary to, (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Parent or such Restricted Subsidiary, as the case may be, and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Restricted Subsidiary, as the case may be.
7.09 Inspection Rights. The Parent shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such
-68-










--------------------------------------------------------------------------------



reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Parent.
7.10 Use of Proceeds. The Borrower shall use the proceeds of the Term Loans made
on the Closing Date (a) for working capital and general corporate purposes not
in contravention of any Law or of any Loan Document (including, without
limitation, payments in respect of litigation settlements and deferred purchase
price payments in respect of consummated Investments), in each case, other than
to make Restricted Payments, unless in the case of any Restricted Payment (i)
(x) if the most recently ended Calculation Period is prior to December 31, 2021,
the Consolidated Secured Leverage Ratio, calculated on a Pro Forma Basis, as of
the last day of such most recently ended Calculation Period would not exceed
4.50:1.00 or (y) if the most recently ended Calculation Period is on or after
December 31, 2021, the Parent would be in compliance with the Financial
Covenant, calculated on a Pro Forma Basis, as of the last day of such most
recently ended Calculation Period and (ii) such Restricted Payment is otherwise
permitted pursuant to the terms of this Agreement) and (b) to pay fees and
expenses in connection with this Agreement.
7.11 Environmental Covenant. Except to the extent that the same could not
reasonably be expected to result in a Material Adverse Effect, the Parent shall,
and shall cause each Restricted Subsidiary to:
(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws, keep all permits, approvals, certificates, licenses and
other authorizations required pursuant to Environmental Laws in effect and
remain in compliance therewith, and handle all Hazardous Materials in compliance
with all Environmental Laws;
(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties under, or compliance of its facilities and
properties with, Environmental Laws, and shall promptly commence and diligently
proceed to cure, to the reasonable satisfaction of the Administrative Agent any
actions and proceedings relating to violations of compliance with Environmental
Laws; and
(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 7.11.
7.12 Accuracy of Information. Each of the Parent and the Borrower shall cause
all factual information furnished after the date of execution and delivery of
this Agreement by or on behalf itself or any of its Restricted Subsidiaries in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby to be true
and accurate in all material respects on the date as of which such information
is dated or certified, and such information, taken as a whole, shall not be
incomplete by omitting to state any material fact necessary to make such
information not misleading.
7.13 Additional Guarantors and Collateral.
(a) Promptly (and in any event within forty-five days or such longer period
agreed to by the Administrative Agent in its sole discretion) upon any Person
becoming a Restricted Subsidiary (other than any Excluded Subsidiary), including
any Unrestricted Subsidiary becoming a Restricted Subsidiary or ceasing to be an
Excluded Subsidiary, the Parent shall cause such Subsidiary to (i) become a
Guarantor by executing and delivering to the Administrative Agent for the
benefit of the Secured Parties all documents reasonably requested by the
Administrative Agent, which may include (A) an amendment to the Guaranty or
joinder in the form attached thereto, if such Subsidiary is not already a party
thereto, joining such Subsidiary as a party thereto, (B) an amendment to the
Security Agreement or joinder in the form attached thereto, if such Subsidiary
is not already a party thereto, joining such Subsidiary as a party thereto,
together with the documentation required by clauses (A) through (E) of Section
4.01(a)(vi),(C) a Perfection Certificate and the documentation required by
clauses (v) and (vii) of Section 4.01(a) in respect of such Subsidiary and (D) a
joinder to any Intercreditor Agreement then in effect and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the Security Agreement to be duly
perfected to the extent required thereby in accordance with applicable Law,
-69-










--------------------------------------------------------------------------------



including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.
(b) Upon written notice from the Parent to the Administrative Agent, the Parent
may cause any other Subsidiary to become a Guarantor by executing and delivering
documentation described in the preceding clause (a); provided, however, no
Foreign Subsidiary may became a Guarantor without the prior written consent of
the Administrative Agent.
(c) With respect to any real property which is owned in fee by any Loan Party
and provided such fee owned real property has a Fair Market Value of $10,000,000
or more (each, a “Material Real Property”, and collectively, “Material Real
Properties”), unless such real property is subject to any Indebtedness permitted
under Section 8.03(e), the Parent shall deliver or cause such Restricted
Subsidiary to deliver within ninety days (or such longer period agreed to by the
Administrative Agent in its sole discretion), a Deed of Trust with respect
thereto, in a form reasonably satisfactory to the Collateral Agent and duly
executed by the owner of such Pledged Property, together with the following:
(i) evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of each of the Deeds of Trust as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable
effectively to record the Deeds of Trust as valid, perfected Liens against the
Pledged Properties, which Liens are subject to no outstanding monetary Liens
recorded against such Guarantor’s interest in the Pledged Properties, other than
Permitted Liens;
(ii) title policies in favor of the Collateral Agent on behalf of the Secured
Parties providing title insurance in an amount of not less than the Fair Market
Value of the Pledged Property covered thereby and otherwise in form and
substance, including endorsements, reasonably satisfactory to the Collateral
Agent and issued by the Title Company (the “Title Policies”), with respect to
the Deeds of Trust;
(iii) if reasonably requested by the Collateral Agent, an American Land Title
Association survey of each of the Pledged Properties prepared (and so certified)
in compliance with the provisions of the applicable state survey standards by a
registered land surveyor of the state in which each such Pledged Property is
located, and certified to the Collateral Agent and the Title Company and
otherwise in form and substance reasonably satisfactory to the Collateral Agent;
(iv) with respect to each Pledged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;
(v) evidence reasonably acceptable to the Administrative Agent of payment by the
applicable Loan Party of all Title Policy premiums, title and lien searches and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the Deeds
of Trust and issuance of the Title Policies contemplated above;
(vi) favorable written opinions, addressed to the Collateral Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (A)
where a Pledged Property is located and (B) where the applicable Loan Party
granting the Deed of Trust on said Pledged Property is organized, regarding the
due execution and delivery and enforceability of each such Deed of Trust, the
corporate formation, existence and good standing of the applicable Loan Party,
and such other matters as may be reasonably requested by the Collateral Agent,
each in form and substance reasonably satisfactory to the Collateral Agent; and
-70-










--------------------------------------------------------------------------------



(vii) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Pledged Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the applicable Loan Party).
(d) Upon the request of the Administrative Agent or the Required Lenders but not
more than once every 24 months with respect to any Pledged Property, an
appraisal of any of the Pledged Properties complying with the requirements of
the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.
(e) The Parent shall, and shall cause each Restricted Subsidiary to, undertake
all actions which are necessary or appropriate in the reasonable judgment of the
Administrative Agent and as required by applicable Law (including the Gaming
Laws) to (i) maintain the Collateral Agent’s security interests under the Loan
Documents in the Collateral in full force and effect at all times as a perfected
first priority Lien and (ii) preserve and protect the Collateral and protect and
enforce the Loan Parties’ rights and title and the respective rights of the
Collateral Agent to the Collateral.
7.14 Post-Closing Covenants. The Parent and the Borrower agree to perform, or
cause to be performed, the actions described on Schedule 7.14 on or before the
dates specified with respect to such items, or such later dates as may be agreed
to in writing by the Administrative Agent in its sole discretion.
7.15 Payment of Taxes. The Parent shall, and shall cause each of its Restricted
Subsidiaries, to pay, discharge or otherwise satisfy as the same shall become
due and payable in the normal conduct of its business, all its obligations and
liabilities in respect of Taxes imposed upon it (including in its capacity as
withholding agent) or upon its income or profits or in respect of its property,
except, in each case, (a) to the extent the failure to pay or discharge the same
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (b) for Taxes which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.
7.16 Further Assurances. Each of the Loan Parties shall, promptly upon request
by the Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
7.17 Anti-Corruption Laws. The Parent and its Subsidiaries shall conduct their
businesses in compliance in all material respects with applicable
anti-corruption laws and maintain in effect and enforce policies and procedures
designed to promote and ensure compliance by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with such laws.
7.18 Anti-Terrorism Laws. The Parent and its Subsidiaries shall conduct their
businesses in compliance with applicable Anti-Terrorism Laws and Sanctions and
maintain in effect and enforce policies and procedures designed to promote and
ensure compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Terrorism Laws and
applicable Sanctions.
-71-










--------------------------------------------------------------------------------



7.19 ERISA Reports. The Parent shall furnish to the Administrative Agent as soon
as practicable after request by the Administrative Agent, (a) copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Parent, its Subsidiaries or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) such other documents or governmental reports or
filings relating to any Plan as the Administrative Agent shall reasonably
request and (b) with respect to any Multiemployer Plan, (i) any documents
described in Section 101(k) of ERISA that the Parent, any of its Subsidiaries or
any ERISA Affiliate may request and (ii) any notices described in Section 101(1)
of ERISA that the Parent, its Subsidiaries or any ERISA Affiliate may request;
provided that if the Parent, its Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Parent, Subsidiary or ERISA Affiliate shall
make a request for such documents or notices from such administrator or sponsor
as soon as reasonably practicable after request by the Administrative Agent for
such documents and notices and shall provide copies of such documents and
notices as soon as reasonably practicable after receipt thereof.
7.20 Maintenance of Ratings. The Parent and the Borrower shall use commercially
reasonable efforts to (a) cause each Facility to be continuously rated (but not
any specific rating) by S&P and Moody’s and (b) maintain a public corporate
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s.
7.21 Lender Calls. Within 45 days (or such later date on which the Parent is
permitted to deliver its quarterly financial statements pursuant to Section
7.01(b) for the applicable fiscal quarter) after the end of each of the first
three fiscal quarters of each fiscal year of the Parent or 90 days after the end
of the fiscal year of the Parent, the Parent shall, at the request of the
Administrative Agent or the Required Lenders and upon reasonable prior notice,
hold a conference call (at a location and time selected by the Administrative
Agent and the Parent) with all Lenders who choose to attend such conference
call, at which conference call shall be reviewed the financial results of the
previous fiscal quarter or fiscal year, as applicable, and the financial
condition of the Parent and its Subsidiaries. The foregoing requirements of this
Section 7.21 shall not apply for any period in which the Parent holds publicly
announced conference calls for investors and analysts.
7.22 Designation of Subsidiaries. The Parent may at any time after the Closing
Date designate (or redesignate) any Subsidiary as an Unrestricted Subsidiary
(other than the Borrower or Everi Games Holdings Inc.) or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default exists or would result therefrom (including
after giving effect to the reclassification of Investments in, Indebtedness of,
and Liens on the assets of, the applicable Restricted Subsidiary or Unrestricted
Subsidiary), (b) no Subsidiary may be designated as an Unrestricted Subsidiary
if such Subsidiary is a “restricted subsidiary” under any material Indebtedness
for borrowed money of the Parent or any Restricted Subsidiary, (c) the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent or its applicable Restricted Subsidiary
at the date of designation in an amount equal to the portion of the Fair Market
Value of the net assets of such Restricted Subsidiary attributable to the
Parent’s or its applicable Restricted Subsidiary’s equity interest therein as
reasonably estimated by the Parent (and such designation shall only be permitted
to the extent such Investment is permitted under Section 8.02), (d) (x) if the
most recently ended Calculation Period is prior to December 31, 2021, the
Consolidated Secured Leverage Ratio, calculated on a Pro Forma Basis as of the
last day of such most recently ended Calculation Period, shall not exceed
4.50:1.00 or (y) if the most recently ended Calculation Period is on or after
December 31, 2021, the Parent shall be in compliance with the Financial
Covenant, calculated on a Pro Forma Basis, as of the last day of such most
recently ended Calculation Period, (e) neither the Parent nor any of its
Restricted Subsidiaries shall be a guarantor or obligor in respect of any
Indebtedness of such Unrestricted Subsidiary or any of its Subsidiaries, (f)
neither such Unrestricted Subsidiary nor any of its Subsidiaries shall hold any
Indebtedness or Equity Interests of, or any Lien on the assets of, the Parent or
any of its Restricted Subsidiaries, (g) no material intellectual property may be
transferred to, or held by, any Unrestricted Subsidiary and (h) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
provisions of the immediately succeeding paragraph shall be satisfied. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence or making, as applicable, at the time of designation
of any then-existing Investment, Indebtedness or Lien of such Restricted
Subsidiary, as applicable.
-72-










--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein (including Section
8.02), at the time of any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or any contribution of assets to an Unrestricted
Subsidiary and, in either case, after giving pro forma effect thereto, neither
shall (i) the aggregate Consolidated Adjusted EBITDA attributable to all
Unrestricted Subsidiaries (determined for such Unrestricted Subsidiaries on a
basis consistent with the definition of Consolidated Adjusted EBITDA contained
herein) exceed 10.0% of the aggregate Consolidated Adjusted EBITDA attributable
to the Parent and its Subsidiaries (including, for this purpose, all
Unrestricted Subsidiaries) nor (ii) the aggregate assets of all Unrestricted
Subsidiaries constitute more than 10.0% of the aggregate assets of the Parent
and its Subsidiaries.
7.23 Beneficial Ownership Regulation Promptly following any request by the
Administrative Agent therefor, the Borrower shall provide information and
documentation reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent) for purposes of compliance with the
Beneficial Ownership Regulation.
ARTICLE VIII.
NEGATIVE COVENANTS
From the Closing Date and so long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder (other than contingent
indemnification obligations which are not then due and payable) shall remain
unpaid or unsatisfied:
8.01 Liens. The Parent shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (such Liens, collectively, “Permitted
Liens”):
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the Closing Date and listed on Schedule 8.01 and any Liens
securing Indebtedness described in Section 8.03(c) or renewals or extensions
thereof, provided that, with respect to renewals or extensions, the property
covered thereby is not increased and any renewal, extension or replacement of
the obligations secured or benefited thereby is permitted by Section 8.03(c);
(c) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are not filed or recorded for a period of more
than 60 days, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or (iii) which have been
bonded in a manner reasonably satisfactory to the Administrative Agent;
(e) pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation (other than ERISA
Liens);
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;
-73-










--------------------------------------------------------------------------------



(g) easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
(h) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;
(i) rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;
(j) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;
(k) Liens securing writs of attachment or similar instruments or judgments for
the payment of money not constituting an Event of Default under Section 9.01(h)
or securing appeal or other surety bonds related to such judgments;
(l) Liens securing Indebtedness permitted under Section 8.03(j); provided that
such Liens do not at any time encumber any property other than the property of
such Restricted Subsidiary and its Subsidiaries;
(m) Liens on cash securing only Defeased Indebtedness;
(n) precautionary Uniform Commercial Code financing statement filings made in
connection with operating leases;
(o) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (ii) the Indebtedness secured thereby does
not exceed the cost or Fair Market Value, whichever is lower, of the property
which is the subject of such financing;
(p) Liens securing Indebtedness and other obligations in an aggregate principal
amount not to exceed $25,000,000 at any one time outstanding (which amount shall
include any Indebtedness or other obligations so secured and incurred prior to
the Closing Date under Section 8.01(p) of the Existing Credit Agreement to the
extent outstanding on the Closing Date and for so long as such amounts remain
outstanding);
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
by that Person;
(r) Liens encumbering deposits made to secure obligations arising from statutory
or regulatory requirements under Gaming Laws of that Person or its Subsidiaries;
(s) Liens on Collateral securing Indebtedness permitted under Sections 8.03(g)
and (l);
(t) Liens on the Equity Interests of any Unrestricted Subsidiary securing any
Indebtedness of such Unrestricted Subsidiary; and
-74-










--------------------------------------------------------------------------------



(u) Liens on Collateral and on assets that will become Collateral as set forth
on Schedule 7.14 securing Indebtedness permitted under Section 8.03(f), solely
to the extent such Liens are subject to the First Lien Intercreditor Agreement
as described in Section 8.03(f).
8.02 Investments. The Parent shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except (such
Investments, collectively, “Permitted Investments”):
(a) Investments held by the Parent or such Restricted Subsidiary in the form of
cash or Cash Equivalents;
(b) advances to officers, directors and employees of the Parent and its
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes consistent with past practice;
(c) Investments (including in the form of intercompany Indebtedness) (i) by a
Loan Party in a Loan Party, (ii) by a Non-Loan Party in a Non-Loan Party, (iii)
by a Non-Loan Party in a Loan Party, and (iv) by a Loan Party in a Non-Loan
Party; provided that (A) any such Investments made pursuant to the preceding
clause (iv) in the form of intercompany loans shall be evidenced by a promissory
note that has been pledged to the Collateral Agent for the benefit of the
Lenders in accordance with the requirements of the Security Agreement, and
(B) the aggregate amount of all Investments made pursuant to preceding
clause (iv) shall not exceed at any time outstanding $10,000,000 (which amount
shall include any such Investments made prior to the Closing Date under Section
8.02(c)(iv) of the Existing Credit Agreement to the extent outstanding on the
Closing Date and for so long as such amounts remain outstanding);
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e) capital expenditures;
(f) Investments received in connection with a Disposition permitted pursuant to
Section 8.05(i);
(g) Investments identified on Schedule 8.02;
(h) [reserved];
(i) Investments in connection with an acquisition permitted under Section
8.04(e);
(j) [reserved];
(k) other Investments made after the Closing Date in an aggregate amount not to
exceed (i) $30,000,000 (less the aggregate amount of Investments made prior to
the Closing Date under Section 8.02(k)(i) of the Existing Credit Agreement to
the extent not otherwise replenished pursuant to the last paragraph of Section
8.02 of the Existing Credit Agreement) plus (ii) so long as no Default shall
have occurred and be continuing or would result therefrom, the Available Amount;
and
(l) other Investments made after the Closing Date, so long as (i) no Default
shall have occurred or be continuing or would result therefrom and (ii) after
giving pro forma effect to the making of such Investment, the Consolidated Total
Leverage Ratio, calculated on a Pro Forma Basis for the most recently ended
Calculation Period, does not exceed 4.50 to 1.00.
For purposes of computing the aggregate amount of Investments made after the
Closing Date pursuant to clause (k)(i) above, the amount of such Investments
shall be reduced by any net reduction in
-75-










--------------------------------------------------------------------------------



Investments resulting from payments of dividends, repayments of loans or
advances or other transfers of assets to the Parent or any of its Restricted
Subsidiaries or the satisfaction or reduction of obligations of other Persons
which have been Guaranteed by the Parent or any of its Restricted Subsidiaries.
8.03 Indebtedness. The Parent shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, other than:
(a) Indebtedness under the Loan Documents;
(b) unsecured intercompany Indebtedness among the Parent and its Restricted
Subsidiaries to the extent permitted by Section 8.02; provided that if such
Indebtedness is owed by the Parent or any of its Restricted Subsidiaries to a
Person that is not a Loan Party, such Indebtedness must be Subordinated
Indebtedness;
(c) Indebtedness outstanding on the Closing Date and listed on Schedule 8.03 and
any Permitted Refinancing Indebtedness in respect thereof;
(d) obligations under Swap Contracts entered into by any Loan Party for bona
fide hedging activities and not for speculative purposes;
(e) Indebtedness in respect of capital leases, purchase money Indebtedness and
Synthetic Lease Obligations within the limitations set forth in Section 8.01(o);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $20,000,000;
(f) Existing Credit Facility Indebtedness in an aggregate outstanding principal
amount not to exceed (i) in the case of Existing Term Loans, $735,500,000 and
(ii) in the case of the Existing Revolving Credit Loans $35,000,000 (in each
case, as (x) reduced by any repayments or prepayments of principal thereof (and,
in the case of any prepayment or repayment of Existing Revolving Credit Loans,
to the extent accompanied by any permanent reduction in the Existing Revolving
Commitments) after the Closing Date (other than through a Permitted Refinancing
thereof) and (y) increased as a result of the incurrence of Incremental Loans
under (and as defined in) the Existing Credit Agreement, but only to the extent
that such Incremental Loans are incurred under Section 2.14 of the Existing
Credit Agreement (as in effect in on the Closing Date) and in reliance on the
Incremental Ratio Amount (as defined in the Existing Credit Agreement (as in
effect on the Closing Date)) and any Permitted Refinancing Indebtedness in
respect thereof, solely to the extent that any such Indebtedness is subject to
the terms and conditions of the First Lien Intercreditor Agreement;
(g) Indebtedness in respect of Refinancing Equivalent Debt;
(h) unsecured Indebtedness of the Loan Parties in respect of the Senior
Unsecured Notes to the extent that the aggregate principal amount of such
Indebtedness does not exceed $290,500,000 (as reduced by any repayments or
prepayments of principal thereof after the Closing Date) and any Permitted
Refinancing Indebtedness in respect thereof;
(i) Subordinated Indebtedness or unsecured senior Indebtedness of the Parent or
any Restricted Subsidiary; provided that, after giving pro forma effect to the
incurrence of such Indebtedness, the Interest Coverage Ratio, calculated on a
Pro Forma Basis, as of the most recently ended Calculation Period, would not be
less than 2.00:1.00; provided, further, that (i) such Indebtedness shall have a
maturity date at least six months after the Latest Maturity Date, (ii) such
Indebtedness shall have a weighted average life to maturity longer than the
weighted average life to maturity of the Loans, (iii) such Indebtedness shall
have covenants no more restrictive than those in this Agreement as in effect at
the time of the issuance or incurrence thereof and (iv) the aggregate principal
amount of all Indebtedness incurred by Non-Loan Parties, when aggregated with
the aggregate principal amount of all Indebtedness assumed by Non-Loan Parties
pursuant to clause (j) below, does not exceed $25,000,000 (which amount shall
include any such
-76-










--------------------------------------------------------------------------------



Indebtedness incurred by Non-Loan Parties prior to the Closing Date under
Section 8.03(i) of the Existing Credit Agreement to the extent outstanding on
the Closing Date and for so long as such amounts remain outstanding);
(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date pursuant to a Permitted Investment (other than as a result of the
designation of an Unrestricted Subsidiaries as a Restricted Subsidiary), which
Indebtedness is existing at the time such Person becomes a Restricted Subsidiary
and was not incurred in contemplation of such Person becoming a Restricted
Subsidiary, that is non-recourse to (and is not assumed by any of) the Borrower,
the Parent or any Restricted Subsidiary (other than any Subsidiary of such
Person that is a Subsidiary on the date such Person becomes a Restricted
Subsidiary after the Closing Date); provided that (i) after giving pro forma
effect to the incurrence of such Indebtedness, either (A) the Interest Coverage
Ratio, calculated on a Pro Forma Basis, as of the most recently ended
Calculation Period, would not be less than 2.00:1.00 or (B) the Interest
Coverage Ratio, calculated on a Pro Forma Basis as of the most recently ended
Calculation Period, is greater than immediately prior to such incurrence and
(ii) the aggregate principal amount of all Indebtedness assumed by Non-Loan
Parties, when aggregated with the principal amount of all Indebtedness incurred
by Non-Loan Parties pursuant to clause (i) above, does not exceed $25,000,000
(which amount shall include any such Indebtedness incurred by Non-Loan Parties
prior to the Closing Date under Section 8.03(j) of the Existing Credit Agreement
to the extent outstanding on the Closing Date and for so long as such amounts
remain outstanding);
(k) Indebtedness of the Parent or any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount, which when aggregated with
the principal amount of all other Indebtedness then outstanding and incurred
pursuant to this clause (k), does not at any one time outstanding exceed
$50,000,000 (which amount shall include any Indebtedness incurred prior to the
Closing Date under Section 8.03(k) of the Existing Credit Agreement to the
extent outstanding on the Closing Date and for so long as such amounts remain
outstanding);
(l) Additional Ratio Debt, so long as (i) no Default shall have occurred or be
continuing or would result therefrom and (ii) the Consolidated Secured Leverage
Ratio, calculated on a Pro Forma Basis as of the most recently ended Calculation
Period, would not exceed 3.75:1.00 (assuming such incurrence of Additional Ratio
Debt (and all refinancings thereof) is secured, whether or not so secured); and
(m) with respect to any of the foregoing Indebtedness, any Guarantee of such
Indebtedness given by a Guarantor; provided that the aggregate principal amount
of Guarantees given by Guarantors in respect of Indebtedness of Non-Loan Parties
shall not exceed $25,000,000 at any time outstanding (as such amount is reduced
by any payments made in respect of such Guarantees).
8.04 Fundamental Changes. The Parent shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or purchase or otherwise acquire all or
substantially all of the stock or assets of any Person (or of any division
thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including pursuant to a
Disposition), except that, so long as no Default exists or would result
therefrom:
(a) any Restricted Subsidiary (other than the Borrower) may merge with (i) the
Parent, provided that the Parent shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries, provided that (x) when any
Restricted Subsidiary is merging with the Borrower, the Borrower shall be the
continuing or surviving Person and (y) when any Guarantor is merging with
another Restricted Subsidiary that is not a Guarantor, the Guarantor shall be
the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;
(b) any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent or to another Restricted Subsidiary;
-77-










--------------------------------------------------------------------------------



provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;
(c) the Parent or any Restricted Subsidiary may make a Disposition to the extent
permitted by Section 8.05;
(d) [reserved]; and
(e) the Parent or any Restricted Subsidiary may purchase or otherwise acquire
all or substantially all of the stock or assets of any Person (or of any
division, business unit or product line thereof so long as, both before and
after giving pro forma effect to any such purchase or acquisition, (A) no
Default shall then exist or would result therefrom, (B) (x) if the most recently
ended Calculation Period is prior to December 31, 2021, the Consolidated Secured
Leverage Ratio, calculated on a Pro Forma Basis as of the last day of such most
recently ended Calculation Period, does not exceed 4.50:1.00 or (y) if the most
recently ended Calculation Period is on or after December 31, 2021, the Parent
is in compliance with the Financial Covenant, calculated on a Pro Forma Basis,
as of the last day of such most recently ended Calculation Period, (C) the
Person or assets so acquired are in a business permitted by Section 8.07, and
(D) the aggregate price of all such purchases and acquisitions of Non-Loan
Parties, or of assets or stock by Non-Loan Parties, does not exceed $50,000,000
(which amount shall include any such purchases and acquisitions of or by
Non-Loan Parties prior to the Closing Date under Section 8.04(e)(D) of the
Existing Credit Agreement).
8.05 Dispositions. The Parent will not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Disposition (including
pursuant to a Division) or enter into any agreement to make any Disposition
(including pursuant to a Division) unless such agreement includes an express
condition precedent to closing that the Parent or the applicable Restricted
Subsidiary shall have obtained all requisite consents under this Agreement,
except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Guarantor to any other Guarantor or to the
Borrower;
(e) [reserved];
(f) Dispositions permitted by Section 8.04;
(g) Dispositions of property (other than Equity Interests of a Loan Party)
having a Fair Market Value of $15,000,000 or less in any single transaction or
series of related transactions;
(h) licenses and sub-licenses by the Parent or any Restricted Subsidiary, in
each case on a non-exclusive basis, of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business;
(i) Dispositions not otherwise permitted under this Section 8.05; provided that:
        (i) at the time of such Disposition, no Default shall exist or would
result from such Disposition;
-78-










--------------------------------------------------------------------------------



        (ii) the Parent or the applicable Restricted Subsidiary receives
consideration at the time of such Disposition at least equal to the Fair Market
Value of the property subject to such Disposition;
        (iii) at least 75% of such consideration consists of cash or Cash
Equivalents; provided that with respect to this clause (iii):
(A) the assumption of Indebtedness of the Parent or a Restricted Subsidiary
which is not subordinated to the Obligations shall be deemed to be Cash
Equivalents if the Parent, such Restricted Subsidiary and all other Restricted
Subsidiaries, to the extent any of the foregoing are liable with respect to such
Indebtedness, are expressly released from all liability for such Indebtedness by
the holder thereof in connection with such Disposition;
(B) any securities or notes received by the Parent or such Restricted
Subsidiary, as the case may be, from such transferee that are converted by the
Parent or such Restricted Subsidiary into cash or Cash Equivalents within 30
days of the date of such Disposition shall be deemed to be Cash Equivalents; and
(C) any Designated Non-Cash Consideration received in respect of such
Disposition shall have an aggregate Fair Market Value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (C)
that is at that time outstanding, not in excess of $20,000,000 (which amount
shall include any such Designated Non-Cash Consideration received prior to the
Closing Date under Section 8.05(i)(iii)(C) of the Existing Credit Agreement to
the extent outstanding on the Closing Date and for so long as such amounts
remain outstanding), with the Fair Market Value of each item of Designated
Non-Cash Consideration measured at the time received and without giving effect
to subsequent changes in value;
        (iv) the Net Cash Proceeds of such Disposition are applied and/or
reinvested to the extent required by Section 2.05(d); and
        (v) (x) no Equity Interests of the Borrower may be Disposed of pursuant
to this clause (i) and (y) no Equity Interests of any Restricted Subsidiary that
is a Guarantor may be Disposed of pursuant to this clause (i) unless all of its
Equity Interests are so Disposed of.
8.06 Restricted Payments. The Parent shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:
(a) each Restricted Subsidiary may make Restricted Payments to the Parent and to
Wholly-Owned Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Restricted Subsidiary, to the Parent and any Restricted
Subsidiary and to each other owner of capital stock or other Equity Interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests);
(b) the Parent and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c) the Parent and each Restricted Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests or warrants
or options to acquire any such shares or make any other Restricted Payment, in
each case, with the proceeds received by the Parent from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests of the Parent;
-79-










--------------------------------------------------------------------------------



(d) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent held by
any future, present or former employee, director or consultant of the Parent or
any of its Restricted Subsidiaries either pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or upon the termination of such employee, director or consultant’s
employment, directorship or consultancy; provided, however, that the aggregate
Restricted Payments made under this clause (d) do not exceed $5,000,000 in any
calendar year (less the aggregate amount of Restricted Payments made on or after
January 1, 2020 and prior to the Closing Date under Section 8.06(d) of the
Existing Credit Agreement) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $10,000,000 in
any calendar year);
(e) the Parent may declare or pay cash dividends to its stockholders, purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash, and the Parent and its Restricted
Subsidiaries may make other Restricted Payments, in each case so long as:
        (i) no Default shall be continuing or would be caused thereby,
        (ii) other than with respect to any Restricted Payments made in reliance
on clause (e)(iv)(A) below, after giving pro forma effect to the making of such
Restricted Payment, the Consolidated Secured Leverage Ratio, calculated on a Pro
Forma Basis as of the most recently ended Calculation Period, would not exceed
3.25 to 1.00,
        (iii) after giving pro forma effect thereto, (x) if the most recently
ended Calculation Period is prior to December 31, 2021, the Consolidated Secured
Leverage Ratio, calculated on a Pro Forma Basis, as of the last day of such most
recently ended Calculation Period would not exceed 4.50:1.00 or (y) if the most
recently ended Calculation Period is on or after December 31, 2021, the Parent
would be in compliance with the Financial Covenant, calculated on a Pro Forma
Basis, as of the last day of such most recently ended Calculation Period, and
        (iv) the aggregate amount of all such Restricted Payments pursuant to
this clause (e) does not exceed the sum of (A) $30,000,000 (less the aggregate
amount of Restricted Payments made prior to the Closing Date under Section
8.06(e) of the Existing Credit Agreement) and (B) the Available Amount;
(f) the Parent may pay cash dividends to its stockholders within 60 days after
the date of its declaration if such dividend could have been paid on the date of
its declaration in compliance with this Section 8.06;
(g) the Parent may redeem or repurchase any Equity Interest or Indebtedness of
the Parent or any of its Subsidiaries (other than any Equity Interests or
Indebtedness which is held or beneficially owned by the Parent or any Affiliate
of the Parent);
        (i) if the holder or beneficial owner of such Equity Interests or
Indebtedness is required to qualify under the Gaming Laws and does not so
qualify; or
        (ii)  if necessary in the reasonable, good faith judgment of the Board
of Directors of the Parent, as evidenced by a board resolution, to prevent the
loss or secure the reinstatement of any Gaming License which if lost or not
reinstated, as the case may be, would have a material adverse effect on the
business of the Parent and its Restricted Subsidiaries, taken as a whole, or
would restrict the ability of the Parent or any of its Restricted Subsidiaries
to conduct business in any gaming jurisdiction;
(h) the Parent may make cash payments solely in lieu of fractional shares
issuable as dividends on its Equity Interests;
-80-










--------------------------------------------------------------------------------



(i) [reserved]; and
(j) the Parent and its Restricted Subsidiaries may make other Restricted
Payments after the Closing Date, so long as (i) no Default shall exist or be
continuing or would result therefrom and (ii) after giving pro forma effect to
the making of such Restricted Payment, the Consolidated Total Leverage Ratio,
calculated on a Pro Forma Basis as of the most recently ended Calculation
Period, would not exceed 3.50 to 1.00.
8.07 Change in Nature of Business. The Parent shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, engage in any material
line of business other than a Related Business.
8.08 Transactions with Affiliates. The Parent shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, enter into any transaction
of any kind with any Affiliate of the Parent, whether or not in the ordinary
course of business, other than (a) transactions set forth on Schedule 8.08 and
(b) on fair and reasonable terms substantially as favorable to the Parent or
such Restricted Subsidiary as would be obtainable by the Parent or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate, provided that the foregoing restriction shall
not apply to transactions between or among the Parent and any of its
Wholly-Owned Restricted Subsidiaries or between and among any Wholly-Owned
Restricted Subsidiaries so long as such transactions are otherwise permitted (or
not restricted) by this Agreement.
8.09 Negative Pledges and Other Contractual Restrictions. The Parent shall not,
and shall cause each Restricted Subsidiary not to, directly or indirectly, enter
into any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of the Parent or any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Parent or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure the Obligations; provided, however, that this clause (iii)
shall not prohibit any Contractual Obligation in an agreement evidencing
Indebtedness permitted under any of (x) Section 8.03(c) or (e) solely to the
extent any such Contractual Obligation relates to the property financed by or
the subject of such Indebtedness, (y) Section 8.03(f), (g), (h), (i) or (l) so
long as such limitations are no more restrictive than the terms of this
Agreement or (z) Section 8.03(j) so long as such limitations do not apply to any
Person other than the Restricted Subsidiary so acquired; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure the Obligations, other than any Lien that would be permitted under
Section 8.01.
8.10 Amendment of Material Documents. The Parent shall not, and shall not permit
any Restricted Subsidiary to, amend or otherwise modify (a) any of its
Organization Documents, (b) any term or condition of any Subordinated
Indebtedness, any Indebtedness that is secured by a junior Lien on the
Collateral incurred pursuant to Section 8.03(g) or (l) or any unsecured
Indebtedness incurred pursuant to Section 8.03(g), (h), (i) or (l) or (c) any
term or condition of the Vault Cash Agreement or any other Contractual
Obligation, in each case, in a manner that would be materially adverse to the
Lenders, that would reasonably be expected to cause a Material Adverse Effect
or, in the case of Subordinated Indebtedness or junior Lien Indebtedness, in any
manner which would not be permitted by the applicable subordination agreement or
Intercreditor Agreement.
8.11 Financial Covenant. The Parent shall not permit the Consolidated Secured
Leverage Ratio as of the last day of any Test Period set forth below to be
greater than the ratio set forth below opposite such period:
-81-










--------------------------------------------------------------------------------




Test Period EndingMaximum Consolidated Secured Leverage RatioMarch 31, 20204.50
to 1.00June 30, 2020N/ASeptember 30, 2020N/ADecember 31, 2020N/AMarch 31,
20215.50 to 1.00June 30, 20215.00 to 1.00September 30, 20214.75 to 1.00December
31, 20214.50 to 1.00March 31. 20224.50 to 1.00June 30, 20224.50 to 1.00September
30, 2022 and each Test Period thereafter4.25 to 1.00



8.12 Accounting Changes. The Parent shall not, and shall not permit any
Restricted Subsidiary to, make any change in (a) its accounting policies or
reporting practices, except as required by GAAP or to conform to the accounting
policies or reporting practices of the Parent, or (b) its fiscal year other than
to confirm its fiscal year to that of the Parent’s fiscal year.
8.13 Permitted Activities. With respect to the Parent, engage in any material
operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event: (a) its ownership of the
Equity Interests of the Borrower and Everi Games Holding Inc., and activities
incidental thereto, including payment of dividends and other amounts in respect
of such Equity Interests, (b) the maintenance of its legal existence (including
the ability to incur fees, costs and expenses relating to such maintenance), (c)
the performance of its obligations with respect to the Loan Documents, the
Senior Unsecured Notes, the Existing Loan Documents and any other Indebtedness
permitted under Section 8.03, (d) any public offering of its common stock or any
other issuance or sale of its Qualified Equity Interests, (e) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of the Parent, the Borrower and Everi Games Holding Inc., (f) holding any
cash or property (but not operate any property), (g) providing indemnification
to officers and directors and (h) any activities incidental to the foregoing.
The Parent shall not own any Equity Interests other than those of the Borrower
and Everi Games Holding Inc.
8.14 Prohibition on Division. Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, neither Parent nor the Borrower
will (a) enter into (or agree to enter into) any Division or (b) permit any new
“series” to be created or issued under Parent’s or the Borrower’s, as
applicable, Organization Documents.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):
(a) Non-Payment. The Parent or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal or premium of any Loan, (ii)
within five Business Days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five Business Days after demand
therefor in accordance with the terms hereof, any other amount payable hereunder
or under any other Loan Document; or
-82-










--------------------------------------------------------------------------------



(b) Specific Covenants. The Parent or the Borrower fails to perform or observe
any term, covenant or agreement contained in Sections 7.03(a), 7.04(a) (solely
with respect to the Borrower), 7.10, 7.14 or 7.22 or Article VIII;
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Parent by the
Administrative Agent or the Required Lenders; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Parent or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) The Parent or any Restricted Subsidiary (A) fails to make
any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded, (ii) any counterparty under
any Swap Contract terminates such Swap Contract as a result of an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Parent or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Parent or any Restricted Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Parent or such Restricted
Subsidiary as a result thereof is equal to or greater than the Threshold Amount
and the Borrower or such Restricted Subsidiary, as the case may be, has not paid
such Swap Termination Value within 30 days of the due date thereof, unless such
termination or such Swap Termination Value is being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP have been provided or (iii) (A) a “Client Event of Default”
(as defined in the Vault Cash Agreement) or a similar event of default, as may
be defined under any successor Vault Cash Agreement (beyond any applicable grace
period), shall occur and be continuing under the Vault Cash Agreement or (B)
Parent or any of its Restricted Subsidiaries fails to perform or observe any
other condition or covenant, or any other event shall occur or condition shall
exist, under the Vault Cash Agreement, in each case, if the effect of such
failure, event or condition is to cause, or to permit a Vault Cash Provider or
any of its agents, to terminate the Vault Cash Agreement or to retrieve all or
substantially all Vault Cash from the ATMs or (C) the Vault Cash Agreement shall
be amended, modified, supplemented or replaced, or shall fail to be replaced
upon the termination thereof or shall be replaced on substantially modified
terms from the then existing Vault Cash Agreement, in each case pursuant to this
clause (iii), if the effect thereof could be reasonably likely to have a
Material Adverse Effect; or
(f) Insolvency Proceedings, Etc. The Parent, any other Loan Party or any
Significant Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any
-83-










--------------------------------------------------------------------------------



material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or
(g) Inability to Pay Debts; Attachment. (i) The Parent, any other Loan Party or
any Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 90 calendar days after its issue or levy; or
(h) Judgments. There is entered against the Parent, any other Loan Party or any
Significant Subsidiary a final judgment or order for the payment of money in an
aggregate amount equal to or greater than the Threshold Amount (to the extent
not covered by independent third-party insurance of a solvent insurer and as to
which the insurer does not dispute coverage) and either (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (ii)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Parent to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount or (ii) the Parent or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA that could reasonably be expected to result in
liability of Parent in an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents. (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect, (ii) any Lien purported to be created by any Collateral
Document in favor of the Collateral Agent or the Administrative Agent on a
material portion of the Collateral for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect or ceases to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens purported to be created and granted under such
Collateral Document (including a perfected first priority security interest in
and Lien on all of the Collateral thereunder (except as otherwise expressly
provided in such Collateral Document)) in favor of the Collateral Agent, (iii)
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document, or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(k) Change of Control. There occurs any Change of Control.
9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent and the Collateral Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be
-84-










--------------------------------------------------------------------------------



immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation (if any) of each Lender to make Loans shall automatically terminate,
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent, the Collateral Agent or
any Lender. Without limiting the generality of the other provisions of this
Agreement (including Section 10.01), but subject in all respects to the other
provisions of this Article IX, the appointment of the Administrative Agent and
the Collateral Agent to exercise rights and remedies on behalf of the Lenders
(to the exclusion of individual Lenders except pursuant to Section 9.06),
including upon and at the direction of the Required Lenders, shall be
applicable, whether inside or outside of any Insolvency or Liquidation
Proceeding (including any Bankruptcy Case). Without limiting the generality of
the foregoing, but subject in all respect to the other provisions of this
Article IX, the Administrative Agent or the Collateral Agent, as the case may
be, shall have the authority to act, and at the direction of the Required
Lenders, shall act on the behalf of the Lenders in any case (a “Bankruptcy
Case”) under the Bankruptcy Code, including with respect to any proposed
post-petition financing (including with respect to the consensual subordination
of any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document in connection with any such
financing), any request for adequate protection, or any post-petition sales of
assets outside of the ordinary course of business.
9.03 Application of Funds.
(a) Subject to the terms of any applicable Intercreditor Agreement, after the
exercise of remedies provided for in Section 9.02 (or with respect to any
payment or distribution received after any Loans have become immediately due and
payable as set forth in Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.16, be applied by the
Administrative Agent or the Collateral Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and the
Collateral Agent in their capacities as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, premium and interest)
payable to the Lenders (including Attorney Costs to the respective Lenders and
amounts payable under Article III), in each case arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations (other than principal),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them
Fourth, to payment of that portion of the Obligations constituting unpaid
principal and premium of the Loans ratably among the Lenders in proportion to
the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Class of Obligations granted on the
Collateral and notwithstanding any provision of the
-85-










--------------------------------------------------------------------------------



Uniform Commercial Code of any jurisdiction, any applicable real estate laws, or
any other applicable law or the Loan Documents or any defect or deficiencies in
the Liens securing the Obligations of any Class or any other circumstance
whatsoever, each Lender hereby agrees that the Liens securing each Class of
Obligations on any Collateral shall be of equal priority, subject to the
priorities set forth in Section 9.03(a). Specifically, the priorities set forth
in Section 9.03, as well as the other provisions of this Article IX, shall be
deemed to constitute a subordination agreement within the scope and meaning of
Section 510(a) of the Bankruptcy Code. Without limiting the generality of the
foregoing, cash payments or distributions with respect to or otherwise on
account of any portion of the Obligations made in any Insolvency or Liquidation
Proceeding (whether or not denominated as post-petition interest payments,
adequate protection payments, plan of reorganization distributions, or
otherwise, and whether or not such payments or distributions are otherwise
authorized pursuant to the other provisions of this Agreement) shall be turned
over (if not otherwise distributed directly) to the Administrative Agent and
shall be distributed and applied pursuant to the priorities set forth in Section
9.03(a).
9.04 Reinstatement. In the event that any of the Obligations shall be paid in
full and such payment or any part thereof shall subsequently, for whatever
reason (including an order or judgment for disgorgement of a preference under
the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Article IX shall be fully applicable thereto until all such Obligations
shall again have been paid in full in cash.
ARTICLE X.
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
(a) Each of the Lenders hereby irrevocably appoints Jefferies Finance LLC to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent and the Lenders, and
neither the Parent nor any of its Subsidiaries shall have any rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the Collateral Agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
10.02 Rights as a Lender. The Person serving as the Administrative Agent and/or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and/or the Collateral Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity. Such
Person
-86-










--------------------------------------------------------------------------------



and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Parent or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent and/or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.
10.03 Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and their duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, and each Lender hereby waives
and releases any claims that it may have against the Administrative Agent or the
Collateral Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent and the Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Person to liability or that is contrary to any Loan Document or applicable law,
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or the Collateral Agent or any of their respective Affiliates in any capacity.
The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent and the Collateral Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent and the Collateral Agent shall not be responsible for
or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (D)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (E)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04 Reliance by Administrative Agent. The Administrative Agent and the
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability
-87-










--------------------------------------------------------------------------------



for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
10.05 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent. Each
of the Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent. Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
or the Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
10.06 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank or trust company with an office in
the United States, or an Affiliate of any such bank or trust company with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent and
Collateral Agent are appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed
-88-










--------------------------------------------------------------------------------



Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d) Any resignation by Jefferies Finance LLC as Administrative Agent pursuant to
this Section 10.06 shall also constitute its resignation as Collateral Agent.
10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08 No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
the Lead Arranger shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.
10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
-89-










--------------------------------------------------------------------------------



10.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 10.09, each Lender irrevocably authorizes the Collateral Agent and the
Administrative Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Facilities and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Commitments, (ii) that constitutes
Excluded Assets (as defined in the Security Agreement) as a result of a
transaction permitted by this Agreement, (iii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, in each case, to a Person that is not a Loan Party, or (iv) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;
(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(o) to the extent the holder of such Lien requires that
the Lien of the Collateral Agent on such property be so subordinated; and
(c) to release any Guarantor (other than the Parent) from its obligations under
the Guaranty if such Person ceases to be a Restricted Subsidiary as a result of
a transaction permitted under the Loan Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10. In each case as
specified in this Section 10.10, the Collateral Agent will, at the Parent’s and
the Borrower’s expense and upon receipt of a certificate from a Responsible
Officer of the Parent (upon which the Administrative Agent and the Collateral
Agent may conclusively rely), execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request (and in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.
The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
ARTICLE XI.
MISCELLANEOUS
11.01 Amendments, Etc.. Except as otherwise provided in Sections 2.17and 2.18,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Parent or any of its Restricted
Subsidiaries therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party to such Loan
Document, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
reduced or terminated pursuant to this Agreement) without the written consent of
such Lender;
-90-










--------------------------------------------------------------------------------



(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, premium, interest, fees or other amounts due to the
Lenders (or any of them) without the written consent of each Lender directly
affected thereby;
(c) reduce or forgive the principal of, or the interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or other amounts at the Default Rate;
(d) change Section 2.12, 2.13 or 9.03 without the written consent of each
Lender;
(e) change any provision of this Section 11.01 or the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(f) permit the Borrower or the Parent to assign any of its rights or obligations
under any Loan Document without the consent of each Lender;
(g) except as otherwise permitted herein, release all or substantially all of
the value of the Guarantors from the Guaranty without the written consent of
each Lender;
(h) except as otherwise permitted herein, release all or substantially all of
the Collateral without the written consent of each Lender; or
(i) subordinate (A) any lien on the Collateral granted in favor of the
Administrative Agent for itself and/or the benefit of the Lenders other than as
provided in Section 10.10(b) or (B) any right to payment of the Administrative
Agent and/or the Lenders under this Agreement and/or any other Loan Document to
the payment of any other Indebtedness, in either case, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent or the Collateral Agent, as the case may be, under this
Agreement or any other Loan Document and (ii) the Agency Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Without the consent of any other Person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable law.
Notwithstanding anything to the contrary contained in the foregoing or any other
provision of this Agreement or any provision of any other Loan Document, if the
Administrative Agent and the Borrower have jointly
-91-










--------------------------------------------------------------------------------



identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of this Agreement or the other Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision without any further action or consent of any other party if
the same is not objected to in writing by Required Lenders to the Administrative
Agent within five Business Days following receipt of notice thereof.
In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in this paragraph being referred to as a “Non-Consenting
Lender”), then the Borrower may replace such Lender in accordance with Section
11.13.
11.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent or the Collateral Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the
-92-










--------------------------------------------------------------------------------



recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent, the
Borrower or their respective securities for purposes of United States Federal or
state securities laws.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Collateral Agent or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
-93-










--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 9.02
for the benefit of all the Lenders; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent) hereunder
and under the other Loan Documents, (b) any Lender from exercising setoff rights
in accordance with Section 11.08 (subject to the terms of Section 2.13), or (c)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent and Collateral Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent and Collateral Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower agrees (i) to pay or reimburse the
Administrative Agent, the Collateral Agent and the Lead Arranger for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(ii) to pay or reimburse the Administrative Agent and the Collateral Agent for
all reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs, and (iii) after the occurrence
and during the continuance of an Event of Default, to pay or reimburse each
Lender for all reasonable out-of-pocket costs and expenses incurred in
connection with any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and the Lead Arranger and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the Collateral Agent and the Lead Arranger. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section 11.04 shall survive the
termination of the aggregate Commitments and repayment of all other Obligations.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, the Lead
Arranger, each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent and the Collateral Agent (and any sub-agent thereof) and
its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Parent or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party
-94-










--------------------------------------------------------------------------------



or by the Parent or any of its Subsidiaries or any of the Parent’s or such
Subsidiaries’ directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s material obligations hereunder or under any other
Loan Document. In connection with any claim for indemnification pursuant to this
Agreement by more than one Indemnitee, all such Indemnitees shall be represented
by the same legal counsel selected by the Indemnitees; provided that if such
legal counsel determines in good faith that representing all such Indemnitees is
reasonably likely to result in a conflict of interest under Laws or ethical
principles applicable to such legal counsel or that a defense or counterclaim is
available to an Indemnitee that is not available to all such Indemnitees, then
to the extent reasonably necessary to avoid such a conflict of interest or to
permit unqualified assertion of such a defense or counterclaim, each Indemnitee
shall be entitled to separate representation.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Lead Arranger or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Collateral Agent, the Lead Arranger or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent or the Lead
Arranger in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent or the Lead Arranger in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.
(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the Collateral Agent, the replacement of any Lender, the termination of the
Facilities and the repayment, satisfaction or discharge of all the other
Obligations.
(g) Tax Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and
-95-










--------------------------------------------------------------------------------



without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (g).
11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Collateral Agent or any
Lender, or the Administrative Agent, the Collateral Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section 11.06, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section 11.06, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (e) of
this Section 11.06, or (iv) by way sale to the Borrower in accordance with the
provisions of clause (g) of this Section 11.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void ab initio).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loans at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in clause
(b)(i)(B) of this Section 11.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
-96-










--------------------------------------------------------------------------------



(B) in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments or Classes on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 9.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Person that is a Lender with an outstanding Loan, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries other than as,
and to the extent, provided in clause (g) of this Section 11.06, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) any Disqualified Lender (to the
extent the list of Persons described in clause (a) of the definition of
“Disqualified Lenders” is available to the Lenders).
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall
-97-










--------------------------------------------------------------------------------



make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans .
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 11.06.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (as to such Lender’s own Loans or
Commitments only), at any reasonable time and from time to time upon reasonable
prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any other Person, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
a Disqualified Lender (to the extent the list of Person’s described in clause
(a) of the definition of “Disqualified Lender” is available to the Lenders) or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or Loans
at the time owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
-98-










--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Section 3.06 and 11.13 as if it were an
assignee under clause (b) of this Section 11.06 and (B) shall not be entitled to
receive any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f) [Reserved].
(g) Notwithstanding anything in the Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Loans hereunder to the Borrower
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures set forth in Exhibit J or (y) notwithstanding Sections 2.12 and
2.13 or any other provision in this Agreement, open market purchases on a
non-pro rata basis, subject to the following limitations:
(i) in connection with assignments pursuant to clause (x) above, the Borrower
shall make an offer to all Lenders of the applicable Class to take Loans of such
Class by assignment pursuant to procedures set forth in Exhibit J;
(ii) the Borrower shall represent and warrant as of the date of any such
purchase and assignment, that neither it nor any of its respective directors or
officers has any material non-public information with respect to the Parent, the
Borrower or any of their Subsidiaries or their respective securities that has
not been disclosed to the assigning Lender (other than because such assigning
Lender does not wish to receive material non-public information with respect to
the
-99-










--------------------------------------------------------------------------------



Parent, the Borrower or their Subsidiaries or their respective securities) prior
to such date to the extent such information could reasonably be expected to have
a material effect upon, or otherwise be material, to a Lender’s decision to
assign Loans to the Borrower;
(iii) immediately upon the acquisition of Loans from a Lender by the Borrower,
such Loans and all rights and obligations as a Lender related thereto shall, for
all purposes (including under this Agreement, the other Loan Documents and
otherwise), be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such capital contribution or assignment;
(iv) the Borrower shall not use the proceeds of any “Revolving Credit Loans” or
“Swing Line Loans” (in each case, under and as defined in the Existing Credit
Agreement) for any such purchase and assignment; and
(v) no Default shall have occurred and be continuing or would result therefrom.
(h) Disqualified Lenders. The Parent, on behalf of itself and its Affiliates,
the Borrower and the Lenders, expressly acknowledge that the Administrative
Agent (in its capacity as such or as an arranger, bookrunner or other agent
hereunder) shall not be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
of this Agreement relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.
11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as (but not
limited to) the National Association of Insurance Commissioners), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 11.06(e), or (iii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Parent or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (j) to the extent such Information has been independently developed
by the Administrative Agent, the Collateral Agent, any Lender, any of their
respective Affiliates or any Related Parties of any of the foregoing Persons.
For purposes of this Section 11.07, “Information” means all non-public
information received from the Parent or any Subsidiary relating to the Parent or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to disclosure by the Parent or
any Subsidiary, provided that, in the case of information received from the
Parent or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the
-100-










--------------------------------------------------------------------------------



confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Collateral Agent and the Lenders
acknowledge that (A) the Information may include material non-public information
concerning the Parent or a Subsidiary, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and
-101-










--------------------------------------------------------------------------------



warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
11.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or Section 11.01, or if any Lender is
a Defaulting Lender or a Non- Consenting Lender, or if any Lender is
disqualified by a Gaming Authority, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a) the Borrower (or the replacement Lender) shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees, except as provided in
clause (e)(ii) below) or the Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, (i) the applicable assignee shall have consented to the
applicable amendment, waiver or consent and (ii) in the case of any
Non-Consenting Lender that is required to assign all or any portion of its Term
Loans due to its refusal to consent to a Repricing Transaction, the Borrower
shall have paid such Non-Consenting Lender the applicable fee, if any, set forth
in Section 2.05(b).
Notwithstanding anything to the contrary in this Section 11.13, (A) in the case
of any assignment and replacement of a Lender resulting from such Lender
becoming a Non-Consenting Lender, (1) not later than one Business Day after such
Non-Consenting Lender’s receipt of notice from the Borrower and/or the
Administrative Agent of the proposed replacement of such Non-Consenting Lender
in accordance with this Section 11.13 (or such later date as the Administrative
Agent may agree in its sole discretion), such Non-Consenting Lender shall
execute and deliver an Assignment and Assumption to the Administrative Agent,
the Borrower and the applicable assignee Lender to evidence such assignment, (2)
if such Non-Consenting Lender refuses or fails to execute and deliver any
-102-










--------------------------------------------------------------------------------



such Assignment and Assumption within such one Business Day period (or such
longer period as the Administrative Agent may agree in its sole discretion),
then the Administrative Agent may, but shall not be required to, execute and
deliver such Assignment and Assumption in the name of and on behalf of such
Non-Consenting Lender and (3) irrespective of whether the Administrative Agent
executes and delivers such Assignment and Assumption, such Non-Consenting Lender
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of the Non-Consenting Lender and (B) in the case
of any assignment or delegation (including any assignment resulting from a
Lender becoming a Non-Consenting Lender), a Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
11.14 Governing Law; Jurisdiction; Etc..
(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE PARENT IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
THE BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT,
HOWEVER, SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE LEAD ARRANGER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
PARENT, THE BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. EACH OF THE PARENT AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN
-103-










--------------------------------------------------------------------------------



THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Collateral Agent, the Lead
Arranger and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent, the Lead Arranger and the Lenders, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, the Collateral Agent, each Lead Arranger and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) neither the Administrative Agent, the Collateral Agent,
any Lead Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Collateral Agent, the Lead Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Collateral Agent, any
Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Collateral Agent, the Lead Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Parent and the Borrower that
-104-










--------------------------------------------------------------------------------



pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Parent, the Borrower or any
other Loan Party, which information includes the name and address of the Parent,
the Borrower or any other Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Parent, the
Borrower or any such other Loan Party in accordance with the USA Patriot Act.
The Parent and the Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.
11.19 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any indenture, credit agreement,
loan agreement or other document governing Subordinated Indebtedness permitted
under Section 8.03.
11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.21 Gaming Authority Cooperation. Each of the Lenders and the Administrative
Agent agrees to use its commercially reasonable efforts to, at the request of
the Borrower or the respective Gaming Authority, cooperate with the applicable
Gaming Authority in connection with the administration of their regulatory
jurisdiction over the Borrower and its Affiliates, including to the extent not
inconsistent with the internal policies of such Lender or Administrative Agent
and any applicable legal or regulatory restrictions, the provision of such
documents or other information as may be requested by any such Gaming Authority
relating to the Borrower, any of its Affiliates or the Loan Documents.
Notwithstanding any other provision of this Agreement, the Borrower expressly
authorizes, and will cause each other Loan Party to authorize, the
Administrative Agent and each Lender to cooperate with the applicable Gaming
Authority as described above and releases the Administrative Agent and each
Lender from any liability for any such cooperation or related disclosure.
Notwithstanding anything to the contrary, all actions taken by each Lender and
the Administrative Agent pursuant to this Section 11.21 shall be at sole
reasonable expense of the Borrower, who hereby agrees to reimburse all
reasonable expenses incurred by each Lender and the Administrative Agent in
connection with such actions.
11.22 Intercreditor Agreements. Each Lender hereby agrees that the
Administrative Agent and/or the Collateral Agent may enter into any
Intercreditor Agreement and/or subordination agreement pursuant to, or
contemplated by, the terms of this Agreement on its behalf and agrees to be
bound by the terms thereof. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the Liens and security interests granted
to the Collateral Agent (for itself and the benefit of each Lender) pursuant to
this Agreement and any other Loan Document and the exercise of any right or
remedy by the Collateral Agent hereunder or thereunder are subject to the
provisions of the First Lien Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the First Lien Intercreditor
Agreement and this Agreement, the provisions of the First Lien Intercreditor
Agreement shall control. To the extent that any covenants, representations or
warranties set forth in this Agreement and/or any other Loan Document are
breached, untrue or incorrect solely as a result of the delivery to, or grant of
possession or control to, the Existing Agent in accordance with the terms of the
First Lien Intercreditor Agreement, such covenant, representation or warranty
shall not be deemed to be breached, untrue or incorrect for purposes of this
Agreement or such Loan Document.
11.23 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto from time to time, acknowledges that any liability of any
party hereto that is an Affected Financial Institution arising hereunder or
under any other Loan Document, to the extent such liability is unsecured (all
such liabilities, other than any Excluded Liability, the “Covered Liabilities”),
may be subject to Write-Down and Conversion Powers and agrees and consents to,
and acknowledges and agrees to be bound by:
-105-










--------------------------------------------------------------------------------



(a) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:
(i) a reduction in full or in part or cancellation of any such Covered
Liability;
(ii) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under this Agreement or any other Loan Document; or
(iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.
Notwithstanding anything to the contrary herein, nothing contained in this
Section 11.23 shall modify or otherwise alter the rights or obligations under
this Agreement with respect to any liability that is not a Covered Liability.
11.24 Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties hereto
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.








-106-










--------------------------------------------------------------------------------



[Remainder of page intentionally left blank.]




-107-










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
EVERI PAYMENTS INC.,
as the Borrower


By: /s/ Mark F. Labay
Name: Mark F. Labay
Title: EVP & Chief Financial Officer




EVERI HOLDINGS INC.,
as the Parent


By: /s/ Mark F. Labay
Name: Mark F. Labay
Title: EVP & Chief Financial Officer





















































--------------------------------------------------------------------------------




JEFFERIES FINANCE LLC, as Administrative
Agent, Collateral Agent and a Lender


By: /s/ Paul Chisholm
Name: Paul Chisholm
Title: Managing Director







